EXHIBIT 10.148 –CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT 10.148 WAS
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
WITH A REQUEST FOR CONFIDENTIAL TREATMENT BY INTER PARFUMS, INC.


LICENSE AGREEMENT


License Agreement (“Agreement”) dated April 26, 2011 between Anna Sui Corp., a
New York corporation (“Licensor”) whose address is 250 West 39th Street 15th
Floor, New York, New York 10018 and Inter Parfums USA, LLC, a New York limited
liability company (“Licensee”) whose address is 551 Fifth Avenue, New York, NY
10176.


WHEREAS, Licensor is the owner of the trademark “ANNA SUI” and other Licensed
Marks;


WHEREAS, upon and subject to all of the terms and condition of this Agreement,
Licensor grants to Licensee and Licensee accepts the exclusive right to use the
Licensed Marks solely in connection with the manufacture, distribution, sale and
advertising of the Licensed Products to Licensor Retail Stores and through the
Channels of Distribution within the Territory during the Term, all as defined
below; and


NOW, THEREFORE, in consideration of the premises and mutual promises hereinafter
set forth, the parties agree as follows:


DEFINITIONS
In this Agreement, the following capitalized terms shall have the following
meanings:
 
“Affiliates”.  An "Affiliate," in the case of Licensor, shall mean an entity or
person which directly or indirectly controls or is controlled by or is under
common control with Licensor, with the exception of Licensee, and in the case of
Licensee, shall mean an entity or person which directly or indirectly controls
or is controlled by or is under common control with Licensee with the exception
of Licensor. For avoidance of doubt, distributors of Licensee shall not be
deemed Affiliates of Licensee.
 
 
- 1 -

--------------------------------------------------------------------------------

 

“Annual Advertising Amount”:  Licensee, together with its distributors, shall
spend within each Annual Period during the Term an “Annual Advertising Amount”
equal to [———]1of Net Sales in the aggregate, for advertising and promotion in
trade and consumer media, including without limitation newspapers, magazines,
television and radio, as well as co-operative advertising, trade shows,
displays, fixtures and point-of-sale materials. A statement of such advertising
expenditures for each Annual Period shall be furnished to Licensor
simultaneously with the Annual Sales Royalty Report. If the statement for an
Annual Period shows that the [———]2threshold has not been reached for that
Annual Period, then the difference between the amount actually spent and the
amount required to be spent must be spent within the next [———]3 months of the
following Annual Period. No later than October 1 during each Annual Period,
Licensee must submit to Licensor for Licensor’s approval its
advertising/promotional plan and budget for the Licensed Products for the
ensuing Annual Period.  All advertisements and promotions, including co-op,
shall be in accordance with all artwork approvals required herein and pursuant
to Section 9 hereof.  Such approvals will not be unreasonably withheld, delayed
or conditioned.


“Annual Period”:  The period commencing on January 1, 2012 and ending on
December 31, 2012 and each consecutive 12-month period of the Term thereafter
shall be referred to as an “Annual Period.”


“Contractor” shall mean any person, firm or company appointed or proposed as a
contractor to perform filling or the manufacturing of the Licensed Products on
behalf of Licensee pursuant to this Agreement.


“Formula(e)” shall mean any and all of the formulae, lists of ingredients,
fragrances, technical information, recipes, processes and instructions (held in
whatever form) reasonably necessary to enable the Licensed Products to be
produced. Formulae shall be for the exclusive use of the Licensee for the
Licensed Products, but shall not be deemed to be owned by the Licensor or the
Licensee, but by the fragrance house that creates the fragrance. Upon
termination or expiration of this Agreement, Licensor shall have the exclusive
right to use the formulae.
 
“Channels of Distribution”:   “Channels of Distribution” consist of the
following Authorized Retailers, as hereinafter defined. Authorized Retailers
shall mean those high-quality department stores, specialty retail stores and
fragrance/cosmetic specialty retail stores in the Territory, which, based upon
their locations, merchandising and overall operations are consistent with the
high quality of the Licensed Products and the reputation, image and prestige of
the Licensed Marks. Such high-quality retail stores shall include, but not be
limited to, those that sell any one (1) of the three (3) following brands:
Calvin Klein, Ralph Lauren and Burberry. In addition, Channels of Distribution
shall also include international duty free stores, prestige fragrance
perfumeries, U.S. Military Bases, or other regular priced stores where prestige
fragrances are sold. Channels of Distribution shall also include distributors
that sell to Authorized Retailers.
 

--------------------------------------------------------------------------------

1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.1.
2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.2.
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.3.

 
- 2 -

--------------------------------------------------------------------------------

 

For Licensed Products that are amenities, Channels of Distribution shall also
include hotels, country and/or city clubs and restaurants, as well as through
airlines and cruise ships. 


“Licensed Marks”: The “Licensed Marks” consist of the trademark(s) as set forth
in Schedules A1 and A2 to this Agreement, together with any New Marks.


“Licensed Products”:  The “Licensed Products,” all bearing the Licensed Marks,
shall consist of the products set forth on Schedule B to this Agreement.
 
 
“Licensor Retail Stores”. Licensor Retail Stores shall mean those retail stores
which are owned and operated by Licensor or its Affiliates in the United States.


“Minimum Annual Royalty”: The “Minimum Annual Royalty” is the minimum Sales
Royalty amount payable by Licensee to Licensor on Net Sales of Licensed Products
for an Annual Period.  The Minimum Annual Royalty for each Annual Period shall
be in the amounts set forth in Schedule C, and shall be paid in four (4) equal
installments within [———]4 days of each end of quarter-Annual Period.


Payments of the Minimum Annual Royalty with respect to an Annual Period shall be
credited against the Sales Royalty payments due during that Annual Period but
any payments of the Minimum Annual Royalty or Sales Royalty with respect to an
Annual Period may not be applied to any other Annual Period.


“Net Sales”:  The term “Net Sales” shall have the meaning set forth in Article
5(a) hereof.


“New Marks”: The term “New Marks” shall mean any names, trademarks, service
marks, trade names, domain names, taglines, slogans, logos or trade dress
developed under this Agreement or used or proposed to be used on Licensed
Products, and any other names, trademarks, service marks, taglines, slogans or
trade dress displayed on or in connection with Licensed Products or the
packaging for Licensed Products.
 
“Sales Royalty”:  The “Sales Royalty” is equal to [———]5 of Net Sales.


Sales Royalty payments shall be due at the close of each calendar quarter and
shall be paid to the Licensor in US currency no later than [———]6 days
thereafter. If the Sales Royalty is converted from a foreign currency, the
payment will be based on the exchange rate listed in the Wall Street Journal on
the last business day of the quarter. The Sales Royalty due Licensor for an
Annual Period shall, in no case, be less than the Minimum Annual Royalty
specified below for that Annual Period.
 

--------------------------------------------------------------------------------

4 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.4.
5 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.5.
6 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.6.

 
- 3 -

--------------------------------------------------------------------------------

 

“Term”: The "Term" will be a period commencing on January 1, 2012 and ending on
December 31, 2021 unless sooner terminated as provided herein. Licensee shall
have the option, in the exercise of its discretion, to extend the Term on two
(2) occasions each for a period of five (5) consecutive Annual Periods upon
notice to Licensor, provided that


(a) for the first renewal period, (i) Licensee notifies Licensor of Licensee’s
intent to renew not later than one year prior to the termination date, (ii)
Licensee has not committed an Event of Default, and (iii) Licensee has met
Minimum Net Sales for the aggregate amount of the eighth and ninth Annual
Periods as set forth in Schedule D;  and


(b)  for the second renewal period, (i) Licensee notifies Licensor of Licensee’s
intent to renew not later than one year prior to the termination date, (ii)
Licensee has not committed an Event of Default, and (iii) Licensee has met
Minimum Net Sales for the aggregate amount of the 13th and 14th Annual Periods
as set forth in Schedule D.
 
If Licensee exercises its option, then the Term will be extended for five (5)
consecutive Annual Periods (a “Renewal Term”). If Licensee extends the Term as
set forth above, then Licensee shall have the option to extend the Term again in
a like manner for five (5) consecutive additional terms. If such extensions
occur, then the Term shall be deemed extended to include such Renewal Terms.


If Licensee does not exercise its renewal option for the first or second renewal
periods, then nothing in this Agreement shall prevent Licensor from entering
into negotiations with a third party for a new license agreement for the
Licensed Products and signing a new license agreement with the third party for
the Licensed Products. Licensor shall be able to  publicly announcing the new
licensee upon not less than [———]7 prior advance notice to Licensee, and
authorize said new licensee to take all actions necessary under the new license
agreement to ensure the availability of Licensed Products on the market directly
after the expiration date of this Agreement, provided that nothing shall be done
to interfere with existing distribution agreements of Licensee or the business
of Licensee and its distributors.
 
“Territory”:  The “Territory” is the world.


“Web Portal”: The “Web Portal” is the website or websites owned and managed by
Licensor, including but not limited to the website residing at www.annasui.com.
Licensee shall use reasonable commercial efforts to work with Licensor to
maximize the use of the Web Portal, where practical, and Licensor shall not
unreasonably withhold access by the Licensee and its distributors to the Web
Portal.
 

--------------------------------------------------------------------------------

7 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.7.

 
- 4 -

--------------------------------------------------------------------------------

 

 1.          GRANT OF LIMITED LICENSE:


a.           Licensor hereby grants to Licensee the exclusive, nontransferable
right to use the Licensed Marks to (i) develop, produce, and manufacture
Licensed Products, and (ii) market, advertise, distribute and sell Licensed
Products within the Channels of Distribution, during the Term of this Agreement.


b.           Licensor reserves all rights not specifically granted to Licensee
hereunder.


c.            The rights hereby granted to Licensee may not be licensed,
sublicensed, assigned or otherwise transferred to any third party, in whole or
in part, without the prior written consent of Licensor.


d.           Licensee expressly acknowledges that it is not licensed or
authorized under this Agreement to use the Licensed Marks or otherwise exercise
any rights licensed hereunder, or allow any third party to do so, either
directly or indirectly, on non-Licensed Products, except as may otherwise be
agreed in writing by Licensor with respect to “gift with purchase” items or
“purchase with purchase items”.


e.           Licensee shall not advertise, promote or otherwise market the
Licensed Products to the public or to the trade (or permit any third party to do
so) prior to Licensee’s receipt of Licensor’s approvals pursuant to Section 9
below.
 
2.           MINIMUM NET SALES:


a. If Licensee fails to achieve Net Sales of [———]8 in the aggregate for the
first, second and third Annual Periods, or, commencing with the fourth Annual
Period and for each subsequent Annual Period, if Licensee fails to achieve Net
Sales for [———]9 consecutive Annual Periods that equal or exceed the Minimum Net
Sales specified in Schedule D attached hereto, then Licensor shall have the
right, exercisable within [———]10 days of the end of such Annual Period, to
terminate this Agreement on not less [———]11  days notice to Licensee.


b. Notwithstanding anything to the contrary contained herein, Licensor shall not
have the right to terminate this Agreement if Licensee does not achieve the
Minimum Net Sales provided that,
 

--------------------------------------------------------------------------------

8 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.8.
9 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.9.
10 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.10.
11 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.11.

 
- 5 -

--------------------------------------------------------------------------------

 

i.           Licensee has used reasonable commercial efforts to open major
global markets such as the United States, European Union, Middle East and Latin
America, and


ii           Licensee pays the Minimum Annual Royalty for each such Annual
Period in which Licensee has not achieved the required Minimum Net Sales.


3.           THIRD PARTY CONTRACTORS:
 
Subject to Licensor’s written approval, Licensee may engage one or more third
part fillers to produce or manufacture Licensed Products on Licensee’s behalf if
(i) Licensee first presents to Licensor an agreement in substantially the form
annexed as Exhibit C executed by the proposed filler; and (ii) that agreement is
fully executed and in full force and effect prior to the commencement of such
manufacture. Under no circumstances shall Licensee’s distributors produce or
manufacture Licensed Products.


4.           DISTRIBUTION:
 
a. Subject to Licensor's written approval, Licensee shall have the right to use
distributors to sell Licensed Products, subject to the following restrictions
and requirements:


i. Licensor shall have the right to approve the distributor and no distribution
shall commence prior to such approval, provided, however, that approval of any
distributor shall be deemed given if disapproval thereof is not given within
[———]12  days of written notice by Licensee of its desire to utilize a
particular distributor;


ii. the terms of the distribution agreements shall be subject in all respects to
the provisions of this Agreement;


iii. the distributor shall agree to use reasonable commercial efforts to market,
distribute, ship and sell Licensed Products throughout the Channels of
Distribution within the applicable Territory in commercially reasonable
quantities and not outside the Channels of Distribution;


iv. the distributor shall agree to abide by all of Licensor's quality control
provisions and provisions relating to the Licensed Products, artwork, copy,
packaging, tags, labels, literary text, advertising, promotional or display of
materials and other Licensed Materials set forth in Section 9 below;
 

--------------------------------------------------------------------------------

12 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.12.

 
- 6 -

--------------------------------------------------------------------------------

 

v. the distributor shall agree that it will not during the term of the
distribution or thereafter dispute or contest, directly or indirectly, or do or
cause to be done any act which in any way contests, impairs or tends to impair
the Licensed Marks or the validity or Licensor's ownership thereof, and shall
not assist others in doing so;


vi. the distributor shall agree that use of the Licensed Marks on the Internet
by the distributor shall inure to the benefit of Licensor, that it will not
during the term of the distribution apply for any domain names utilizing the
Licensed Marks, and that if the distributor determines that an additional domain
name utilizing the Licensed Marks is necessary, it shall contact the Licensee
with the request; and


vii. nothing in the distribution agreement shall be contrary, in terms, spirit
or scope, to this Agreement.


b.           Licensee agrees to use reasonable commercial efforts to retain
Albion as its distributor for Licensed Products in Japan, and shall use
reasonable commercial efforts to collaborate with Albion regarding the rest of
Asia when practical, provided that such collaboration does not cause a breach of
any third party agreement to which Licensor or any of its Affiliates are a
party; and provided that, Licensee shall notify Licensor immediately if its
negotiations with Albion are failing so that Licensor can attempt to facilitate
use by Licensee of Albion as a distributor; and further provided that, if
negotiations with Albion do not succeed, then Licensee agrees not to use a
distributor other than Albion for Japan without Licensor’s involvement in the
negotiations process and explicit approval of the new Japanese distributor.
Licensor agrees not to withhold such approval unless there is reasonable
commercial basis for withholding such approval.


5.           SALES ROYALTY STATEMENTS AND PAYMENTS:
 
a.           Licensee shall pay to Licensor in U.S. Dollars a Sales Royalty on
Net Sales.  “Net Sales” shall mean the gross invoice amount billed customers for
Licensed Products shipped or delivered by or on behalf of Licensee any of its
Affiliates, to a non-Affiliate less the following: discounts, allowances,
rebates, handling fees, stocking fees, slotting fees, damages and shortages
supported by credit memoranda and to the extent separately shown on the
applicable invoice, freight and delivery charges (prepaid), taxes (including
VAT), said discounts, allowances, and rebates not to exceed [———]13, and further
less any bona fide returns as supported by credit memoranda issued to the
customer. Licensee must substantiate all deductions from Net Sales. Net Sales
shall not include (i) sales of Licensed Products to Licensor Retail Stores, or
(ii) testers, samples or miniatures of Licensed Products or other promotional
material and non-retail items sold to distributors or Authorized Retailers. For
sales of Licensed Products to Licensor Retail Stores, Licensee shall provide
preferred reduced pricing to Licensor. The Sales Royalty shall accrue to
Licensor at the earliest of the following events: the sale, shipment and/or
distribution of  the Licensed Products to a non-Affiliate, and accompanied by
the Sales Royalty Report in the form set forth in Exhibit F.
 

--------------------------------------------------------------------------------

13 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.13.

 
- 7 -

--------------------------------------------------------------------------------

 

b.           Sales Royalty Reports substantially in the form of Exhibit F shall
be made within [———]14  days after the close of each calendar quarter,
regardless of whether Royalties are actually due and payable for such calendar
quarter. Sales Royalty Reports shall be signed and the accuracy thereof
certified as true and correct in all material respects by an officer of
Licensee.  In addition, an annual Sales Royalty report covering each Annual
Period (the “Annual Sales Royalty Report”) shall in addition provide Net Sales
by account, and shall be certified as true and correct in all material respects
by the Chief Financial Officer of Licensee not later than one [———]15 days after
the end of each Annual Period.


c.           After [———]16 days past the due date, Licensee shall pay interest
on late and underpaid Sales Royalty payments and/or late Minimum Annual Royalty
payments at the prime rate as in effect from time to time as determined by
Capital One Bank, computed from the original due date until paid.  Neither the
acceptance of any payment or Sales Royalty Report nor the deposit of any check
shall preclude Licensor from questioning the correctness of any payment or Sales
Royalty Report at any time.


d.           Licensee shall keep accurate and complete books and records of all
transactions related to this License (the “Anna Sui Books and Records”) for
three (3) years subsequent to the transaction involved.  On reasonable advance
notice, but no more than once annually, Licensor shall have the right to audit
the Anna Sui Books and Records for a period covering up to three (3) years,
provided that, such audit does not interfere with the normal business operations
of Licensee, and if any audit discloses that Licensee owes Sales Royalties to
Licensor in excess of [———]17 of Sales Royalties previously paid for any
quarterly period, then Licensee shall pay the reasonable coasts of such audit.



--------------------------------------------------------------------------------

14 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.14.
15 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.15.
16 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.16.
17 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.17.

 
- 8 -

--------------------------------------------------------------------------------

 

6.           INTELLECTUAL PROPERTY RIGHTS, INCLUDING COPYRIGHT AND TRADEMARK:


a.            Ownership:  Licensor warrants and represents to Licensee that
Licensor is the owner of all right, title and interest in and to Licensed Marks
and in the jurisdictions set forth in the annexed Schedule A in any form or
embodiment thereof, and Licensor has no knowledge that the Licensed Mark
infringes upon any other trademark. Licensee acknowledges that Licensor is and
shall remain the owner of all right, title and interest in and to the Licensed
Marks, New Marks (if any) and in all intellectual property rights including all
copyrights, trademarks, internet domain names, patent and trade dress and other
rights associated with the Licensed Marks, in all forms and embodiments within
and without the Territory whether registered or not, and in all artwork,
packaging, copy, literary text, advertising and promotional material of any sort
which utilize the Licensed Marks, including all such materials developed by
Licensee (collectively, the “Licensed Materials”) and the goodwill pertaining to
all of the foregoing.  Licensee further acknowledges the value of the goodwill
associated with the Licensed Marks and New Marks, and that the Licensed Marks
have acquired secondary meaning in the mind of the public. Licensee agrees that
it shall not during the Term or at any time thereafter dispute or contest,
directly or indirectly, or do or cause to be done any act which in any way
contests, impairs or tends to impair, Licensor’s exclusive rights in and to the
Licensed Marks, as well as any other properties owned by Licensor which are not
licensed hereunder, or the validity thereof or of this Agreement, and shall not
assist others in doing so.


b.            Compliance; Notices:  The License granted hereunder is conditioned
upon Licensee’s compliance with the provisions of the trademark, patent,
industrial design and copyright laws of the United States and of any other
country or countries within the Territory.  All Licensed Products and Licensed
Materials shall bear applicable Trademark and Copyright Notices in Licensor's
name and shall also include and comply with Labeling Requirements and any other
legal notices that Licensor may from time to time require.  Except as may be
otherwise approved by Licensor, Licensee agrees to use the Licensed Marks as the
sole trademark of any Licensed Products bearing the Licensed Marks.


c.            Protection of Trademarks, Copyrights, Other Intellectual Property
Rights and Goodwill:


(i) Licensee agrees to assist Licensor, at Licensor’s request and expense, in
procuring and maintaining the rights of Licensor in the Licensed Marks
(including trademark and copyright).  In connection therewith, Licensee agrees
to execute and/or deliver to Licensor in such form as Licensor may reasonably
request all instruments necessary to effectuate trademark and, where applicable,
copyright protection or to record Licensee as a registered user of any
trademarks, where applicable, or to cancel such registration.  If Licensee fails
to execute any such instruments, Licensee appoints Licensor as its
attorney-in-fact to do so on Licensee’s behalf.


(ii) Licensee acknowledges that only Licensor may file and prosecute trademark
applications regarding use by Licensee of any Licensed Marks in such
jurisdictions within the Territory as the Licensor may, from time to time, deem
advisable.  Licensor will take such steps as it deems necessary, at its sole
discretion, in filing trademark applications for the Licensed Marks in those
jurisdictions in the Territory that, in Licensor's opinion, so warrant.


(iii)  Licensor shall control, and be entitled to all recovery and pay in full
all infringement litigation brought against third parties involving or affecting
the Licensed Mark and Licensor may add Licensee as a party thereto at Licensor’s
expense.
 
 
- 9 -

--------------------------------------------------------------------------------

 

(iv)  Licensee acknowledges that the Licensed Mark owned by Licensor have
developed a valuable reputation for quality, and have acquired value and
goodwill throughout the Territory and the world, so that the consuming public
associates the Licensed Marks with uniform products and goods of consistent high
quality.  Licensee shall use its best efforts to protect the validity,
integrity, goodwill and reputation of Licensor and the Licensed Marks, and
Licensee will not at any time do or knowingly permit to be done any act or thing
which would in any manner impair the rights of Licensor in and to the Licensed
Marks or which would adversely affect the validity, integrity, goodwill or
reputation of Licensor or the Licensed Marks.  Licensee undertakes to use the
Licensed Marks in accordance with the terms of this Agreement.


7.            INDEMNIFICATION:


a.           By Licensor:  Licensor agrees to indemnify and hold harmless
Licensee and its Affiliates, and their respective directors, officers, employees
and representatives from and against any and all claims, suits and expenses
(including reasonable attorney’s fees) and judgments from third parties arising
solely out of any breach by Licensor of any of its warranties, representations
or covenants hereunder, provided that Licensee gives Licensor prompt notice of
all claims or suits relating to such use.  Licensor shall have the option to
undertake and control the defense and settlement of any such claim or
suits.  Licensee shall cooperate with Licensor in the defense of any suits and
Licensee must act to mitigate any damage arising out of or related to such
suits. In the event that Licensor chooses not to defend, Licensee shall have the
right to defend any action or proceeding brought by a third party with counsel
of Licensee’s choice at Licensor’s expense.


b.           By Licensee:  Licensee agrees to indemnify and hold harmless
Licensor and its Affiliates and their respective directors, officers, employees
and representatives from and against all claims, losses, penalties, personal or
property damages including punitive damages, liabilities, suits and expenses
(including reasonable attorney’s fees) arising out of or in connection with the
Licensed Products or their manufacture, sublicensing, packaging, distribution,
promotion, sale or exploitation, including products liability claims (except
with respect to those matters against which Licensor has agreed to indemnify
Licensee hereunder).  Licensor shall cooperate with Licensee in the defense of
any suits and Licensor must act to mitigate any damage arising out of or related
to such suits. In the event that Licensee chooses not to defend, Licensor shall
have the right to defend any action or proceeding brought by a third party with
counsel of Licensor’s choice at Licensee’s expense.


8.           INSURANCE:


a.  Licensee shall obtain and maintain on an occurrence basis throughout the
Licensed Term, and Sell-Off period at its own expense, standard comprehensive
general liability coverage for bodily injury, property damage and personal
injury from a qualified, A-rated insurance carrier. Said coverage shall include
broad form contractual liability as well as product liability insurance. Such
product liability coverage shall be no less than [———]18 combined single limit
on a per occurrence basis, with [———]19 coverage in the aggregate. Each policy
shall be non-cancelable except after thirty (30) days prior written notice to
Licensor. Licensee shall furnish Licensor with a certificate of insurance
evidencing such policy within thirty (30) days after execution of this Agreement
and, to the extent such insurance must be renewed, shall furnish Licensor with
proof of renewal annually thereafter, at least thirty (30) days prior to the
termination date of coverage in the absence of renewal. Failure of Licensee to
obtain and maintain such insurance coverage shall be a material breach of this
Agreement.



--------------------------------------------------------------------------------

18 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.18.
19 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.19.

 
- 10 -

--------------------------------------------------------------------------------

 
 
b.  Licensor shall carry insurance of not less than [———]20 per occurrence and
[———]21 in the aggregate and shall name Licensee as an additional insured. Said
coverage shall include broad form contractual liability as well as product
liability insurance.
 
9.           APPROVALS/SAMPLES/QUALITY/INSPECTION/PRODUCT SAFETY:


a.           Licensee hereby warrants and agrees that the Licensed Products
designed, manufactured, advertised, promoted, sold or distributed under this
Agreement shall bear the Licensed Marks faithfully produced and shall meet the
standards of quality, workmanship, material, design, size, color and style
established by Licensor from time to time and in accordance with the terms and
conditions of this Agreement; Licensee will not knowingly cause or authorize any
or all of the Licensed Products not conforming to this Agreement to be sold or
distributed. All of the Licensed Products shall conform to and comply with, in
all material respects, all federal, state and local laws, rules and regulations
of the United States and all applicable laws in other nations in the Territory
governing the design, quality, labeling, and safety of such Licensed Products.
Licensee shall not undertake, cause, condone or authorize: (i) the use of any
substandard or offensive materials in or in connection with any of the Licensed
Products; (ii) any material violation of any federal, state or local law or
regulation in the United States or any material violation of any applicable laws
in other nations in the Territory, including, but not limited to, provisions
thereof relating to labor (including child welfare laws), product safety or
labeling, or imposing advertising standards or requiring trade or content
description of the Licensed Products; or (iii) the use of the Licensed Marks or
any other word, device or symbol associated in any way with any or all of
Licensor and its Affiliates in connection with any product or activity that is
not the subject of this Agreement, provided that nothing in this Agreement shall
preclude the parent of Licensee, Inter Parfums, Inc., from using the Licensed
Marks in connection with its reporting obligations under the federal securities
laws of the United States.
 

--------------------------------------------------------------------------------

20 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.20.
21 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.21.

 
- 11 -

--------------------------------------------------------------------------------

 
 
                      b.           Licensee shall provide Licensor with a
product development calendar within  [———]22 days after the date of this
Agreement, and thereafter each year consistent with Licensee’s ordinary course
of business. Licensee agrees to consult with Licensor on a quarterly basis to
discuss the business plan for product development and distribution, sales
targets and marketing. At the end of the fifth Annual Period, the parties shall
meet to review the prior five Annual Period and evaluate and set targets for the
next five Annual Periods. 
 
c.           Licensor has approval rights as to which fragrance and bottles
Licensee will make into samples, which samples are made into pre-production
samples, which samples will go into production and final approval before
production units are ready for distribution.  In addition, Licensee understands
and agrees that each of the Licensed Products and any other items bearing the
Licensed Marks or intended for use in connection with the Licensed Products
(hereafter collectively referred to as the “Materials”) must be approved in
advance by Licensor.  The Materials include, but are not limited to photography,
cartons, containers, labels, wrappers, packages and other inner an outer
packaging materials, fixtures, displays, artwork and printing, web sites,
advertising, sales, marketing, and promotional materials.


d.           Licensee shall submit samples for Licensor approval. Licensor shall
review and comment on the sample(s) and either: (1) provide approval for any
sample to go to pre-production prior to going to market; (2) disapprove any
sample from going to pre-production for market; or (3) comment on any changes
needed.  Once any sample is approved for pre-production, and before Licensee
places any Licensed Products into final production, Licensee shall then deliver
a pre-production sample for Licensor approval.  The pre-production unit produced
which is then approved for production is called a “Prototype”.  Licensor shall
have [———]23 days from the date of receipt of any sample or Prototype to give
notice to Licensee of Licensor’s approval or disapproval. Failure of Licensor to
give timely notice of disapproval shall be deemed to be a disapproval.


e.           After approval of the Prototype for production as described herein,
Licensee shall submit one (1) top of the line production sample for each product
going to market (each a “Top of the Line Sample”) in order for Licensor to
confirm conformity with the approved Prototype.  Such Top of the Line Sample
must come within accepted cosmetic industry tolerances to the Prototype Licensor
approved under Sub-Section 9(d) above, prior to continuing with production.


f.           Licensor shall have the right to approve or disapprove of the
specific use of its graphics, logos and Licensed Marks in connection with the
Licensed Products.  Should Licensor request modification to the use of any
design or logo found on any sample, then Licensee shall make such
modification.  Notwithstanding anything to the contrary contained in this
Agreement, in the event that Licensor has approved the use of its graphics,
logos and Licensed Marks in connection with a Licensed Product that has already
gone to production, then Licensor shall not have the right to change, alter or
in any manner modify the design, logo or Marks for the entire production run of
such Licensed Products for which Licensee has submitted purchase orders.
 

--------------------------------------------------------------------------------

22 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.22.
23 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.23.

 
- 12 -

--------------------------------------------------------------------------------

 

g.           Licensee shall be solely responsible for, and shall pay all
reasonable costs and expenses relating to, the design, safety testing and
development of Licensed Products, making all prototypes, samples and all aspects
for production of the Licensed Products.


h.           Licensee may engage, employ or utilize designers to develop
Licensed Products and/or Materials, provided, however, that Licensee shall
obtain a written assignment, and shall supply Licensor with a copy of such
assignment, from any such designer in favor of Licensor under which all of such
designer’s rights, title and interest, including but not limited to all rights
of copyright, in and to such designer’s work product is transferred and conveyed
to Licensor to the maximum extent permitted by applicable law.
 
i.           Licensee agrees to use reasonable commercial efforts to retain the
services of the following persons on a commercially reasonable basis:
 
[———]24 – creative, based in New York
 
[———]25 – marketing, based in Shanghai
 
[———]26 – in charge of greater China based in Taiwan
 
[———]27 - IT /website based in Hong Kong
 
j.           Licensee shall submit the Channels of Distribution to Licensor for
approval. Licensor shall have [———]28 days from the date of receipt of any
Channel of Distribution to give notice to Licensee of Licensor’s approval or
disapproval. Failure of Licensor to give timely notice of disapproval shall be
deemed to be a disapproval.
 

--------------------------------------------------------------------------------

24 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.24.
25 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.25.
26 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.26.
27 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.27.
28 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.28.

 
- 13 -

--------------------------------------------------------------------------------

 

10.        EXCLUSIVITY: RESTRICTIONS ON AND MANNER OF EXPLOITATION


a.           Exclusivity:  Nothing in this Agreement shall be construed to
prevent Licensor from granting any other licenses for the use of the Licensed
Marks on products other than Licensed Products or from utilizing the Licensed
Marks on products other than Licensed Products in any manner whatsoever within
or without the Territory. Licensor shall not manufacture or distribute Licensed
Products.


b.           Distribution:  Licensee agrees to use commercially reasonable
efforts to distribute, ship and sell Licensed Products, to make and maintain
commercially adequate arrangements for the distribution, shipment and sale
necessary to meet the demands for all such Licensed Products.


c.            Restrictions on and Manner of Exploitation:  In order to protect
the value of the goodwill associated with the Licensed Marks, the Licensed Marks
shall not be used by Licensee as a trade name nor shall the Licensee use any
trademark, logo or design other than the Licensed Marks on any Licensed Products
or Licensed Materials (also known as “co-branding”) unless such use of such
trademark, logo or design shall have been approved in writing by the Licensor,
and unless approved by Licensor, in no event shall the Licensed Products be
packaged for sale or distribution with other articles.  The Licensee shall at no
time adopt or use any variation of the Licensed Marks or any word or mark likely
to be similar to or confusingly similar with the Licensed Marks.


e.           Personal Appearances - If requested by Licensee, Licensor shall
cause Anna Sui and Bobby Sui to make not more than [———]29 personal appearances
during each Annual Period. Licensee agrees to pay for roundtrip first class
airfare, hotel, meals and transportation for Anna Sui and Bobby Sui for each
such appearance.
 
11.        EVENTS OF DEFAULT, TERMINATION:
 
Events of Default, Termination: Licensor shall have the right to terminate this
Agreement upon notice to Licensee, upon the happening of any of the following
“Events of Default”:


a.           Bankruptcy:  If Licensee files or has filed against Licensee a
petition in bankruptcy, reorganization or for the adoption of an arrangement
under any present or future bankruptcy, reorganization or similar law (which
petition if filed against Licensee shall not be dismissed within ninety (90)
days from the filing date), or if Licensee makes an assignment for the benefit
of its creditors or is adjudicated a bankrupt, or if a receiver or trustee of
all or substantially all of Licensee’s property is appointed, or if Licensee
discontinues its business, then the Licensor shall have the right to terminate
the Agreement on notice to Licensee.
 

--------------------------------------------------------------------------------

29 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.29.

 
- 14 -

--------------------------------------------------------------------------------

 

b.           Assignment, Change of Control or Substantial Injury to Reputation
of Licensee:  If Licensee transfers this Agreement by assignment, operation of
law, or otherwise other than to an non-Affiliated entity; or if a substantial
portion of the assets or controlling stock in Licensee’s business is sold or
transferred, or if there is a substantial change in the controlling interest in
Licensee’s business by merger or consolidation of Licensee’s business with any
other non-Affiliated entity;  or if Licensee becomes the target of a prosecution
or enforcement action by governmental authorities for violation of child labor
laws, financial fraud, or payment of kickbacks or bribes, which results in a
material, adverse and long lasting change in the character or reputation of
Licensee and which results in a material decrease in Licensee’s sales to the
public; or the intentional, willful or reckless distribution of adulterated
products harmful to the public; or if a substantial portion of Licensee’s
property is expropriated, confiscated or nationalized by any government or if
any government assumes de facto control of Licensee’s business, in whole or in
substantial part, then Licensor may terminate this Agreement upon forty-five
(45) days’ notice to Licensee.


c.           Failure to Pay/Report:  If Licensee fails to make timely payment of
Royalties or the Minimum Annual Royalty when due, or fails to make timely
submission of Sales Royalty Reports, Licensor may terminate this Agreement upon
[———]30 days written notice to Licensee, unless Licensee cures any such breach
within said [———]31 day period.


d.           Breach by a Contractor or Distributor: Any material breach of this
Agreement by a contractor or distributor of Licensee shall be deemed to be a
material breach of this Agreement by the Licensee; provided, however, that if
Licensee does not cause said filler or distributor to cure such material breach,
if curable, within [———]32 days of discovery of such material breach, or
terminate its relationship with said filler or distributor within said 30 days,
Licensor may terminate this Agreement upon [———]33 written notice to Licensee.


e.           Insurance:  If Licensee fails to obtain or maintain insurance as
required in the Agreement, Licensor may terminate this Agreement upon [———]34
days’ written notice to Licensee, unless Licensee cures any such breach within
said [———]35 days and gives notice to Licensor thereof within that period.
 

--------------------------------------------------------------------------------

30 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.30.
31 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.31.
32 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.32.
33 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.33.
34 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.34.
35 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.35.

 
- 15 -

--------------------------------------------------------------------------------

 

f.           Other Material Breaches:  If Licensee fails to perform any of its
material obligations hereunder, Licensor may terminate this Agreement upon
[———]36  days’ notice, unless Licensee cures any such material breach within
said [———]37  days; provided, however, that if such cure cannot be reasonably be
effected within such [———]38 day period, cure is being diligently prosecuted by
Licensee with reasonable prospects for a cure within a commercially reasonable
time, but in no event longer than [———]39 days.
 
g.           Effect of Termination or Expiration:  Upon termination or
expiration of this Agreement:


i. Licensee shall pay to Licensor all Royalties accrued on Net Sales, and
Licensee shall continue to be obligated to pay to Licensor all Royalties that
accrue on Net Sales made during the sell-off period, if any;


ii. Licensee shall be deemed to have automatically assigned all copyright,
trademark and service mark rights, equities, goodwill, titles and other rights
in or to the Licensed Marks and all adaptations, compilations, modifications,
translations and versions thereof to Licensor, without consideration other than
the mutual covenants and considerations of this Agreement; and


iii. Licensee shall send Licensor a complete and detailed inventory of all
screens, dies, molds, color separations, plates negatives or similar materials
(“Production Materials”) previously used to manufacture Licensed Products within
[———]40  days and the cost thereof; and





--------------------------------------------------------------------------------

36 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.36.
37 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.37.
38 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.38.
39 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.39.
40 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.40.
 
 
- 16 -

--------------------------------------------------------------------------------

 

iv.           Licensee acknowledges and agrees that upon such termination, all
Minimum Annual Royalty payments payable pursuant to this Agreement for the
lesser of the following periods (x) [———]41 month period following the date of
such termination or (y) the remainder of the Term as liquidated damages and not
as a penalty, shall accelerate and become immediately due and payable to
Licensor. Notwithstanding anything to the contrary herein or elsewhere
contained, upon payment of such liquidated damages, this Agreement shall
automatically terminate and be of no further force and effect without any other
action by or on behalf of Licensor or Licensee, and neither party shall have any
further claims against the other. Further, to the extent that Licensor does not
exercise its option under Section 11(h)(i) below to purchase the Final
Inventory, then Licensor shall credit the amount of the Default Termination
Payment against the Royalties to become due during the “Wind-Down Period,” as
hereinafter defined.


h.           Sell-Off Rights:


i.  Within [———]42 days of the expiration or termination of this Agreement,
Licensee shall deliver to Licensor a complete and accurate schedule of
Licensee's inventory of Licensed Products on hand, in process of manufacture and
in transit, including without limitation, raw materials, bulk materials,
ingredients, supplies and containers (the “Final Inventory”). Such schedule
shall be prepared as of the close of business on the date of such expiration or
termination and shall state Licensee's Fully Burdened Cost (i.e., cost plus
reasonable allocation of overhead not to exceed [———]43) of each such item and
its condition. Licensor thereupon shall have the option, exercisable by notice
to Licensee within [———]44 days after its receipt of the complete Final
Inventory schedule in written form, or from time to time thereafter to the
extend Final Inventory is available, to purchase any or all of the Final
Inventory for an amount equal to the Fully Burdened Cost of the Final Inventory
being purchased. Licensor shall have the option, exercisable by notice to
Licensee within [———]45  days after its receipt of the complete schedule of
tools, dies and molds (“Production Materials”), to purchase any or all of the
Production Materials for the stated cost. If such purchase option should be
exercised by Licensor, then Licensee shall deliver to Licensor or its designee
all of the Final Inventory purchased by Licensor within [———]46 days after
Licensor's said notice of exercise of its option. Licensor shall pay Licensee
for such Final Inventory in cash or certified check upon delivery of such Final
Inventory.



--------------------------------------------------------------------------------

41 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.41.
42 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.42.
43 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.43.
44 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.44.
45 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.45.
46 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.46.

 
- 17 -

--------------------------------------------------------------------------------

 

ii.  Upon expiration, or termination of this Agreement and so long as Licensor
has not exercised its option to purchase the Final Inventory or any part
thereof, then Licensee shall have a [———]47 wind-down period (the “Wind-Down
Period”) to sell the remaining Final Inventory of Licensed Products, either  to
Authorized Close-Out Retailers (as hereinafter defined) or to any
Licensor-approved Channels of Distribution, which approval shall not be
unreasonably withheld, including (i) commercially reasonable “run-out” of
finished goods inventory in order to maximize the use of components, and (ii)
work-in-progress at hand at the expiration or termination of this Agreement that
are completed by Licensee within a commercially reasonable time thereafter
(collectively “the Wind-Down Inventory Amount”). All remaining components in
excess of the Wind-Down Inventory Amount shall be destroyed at Licensee’s
expense.


iii.           For purposes of this Agreement, the term “Authorized Close-Out
Retailers” shall mean TJ Maxx and Marshall’s, and such other close-out retailers
as are approved by Licensor.


iv.           Except as otherwise specifically provided to the contrary in this
Agreement, on the expiration or termination of this Agreement, all of the rights
of Licensee under this Agreement thereupon shall terminate forthwith and shall
revert automatically to Licensor.


i.            No Consequential Damages: Notwithstanding anything to the contrary
contained in this Agreement, under no circumstances shall either party be liable
to the other for indirect, incidental, consequential, special or exemplary
damages (even if such party has been advised of the possibility of such
damages), arising from any provision of this agreement, such as, but not limited
to, loss of revenue or anticipated profits or lost business.


12.         CONFIDENTIALITY; EXCEPTIONS; NO SECURITIES LAWS VIOLATIONS:


a.           Confidential Information.  Licensee agrees to maintain and to use
its best efforts to cause any Licensee Affiliate and all fillers and
distributors to maintain the confidentiality of all confidential and proprietary
information and/or data of Licensor (“Confidential Information”). Confidential
Information shall not include


i.           information that at the time of receipt by recipient was already
known to recipient;


ii.           information that at any time is received in good faith by
recipient or any of its Affiliates from a third party, which was lawfully in
possession of the same and had the right to disclose the same; and


iii.           information that as of the date of receipt by recipient is in the
public domain or subsequently enters the public domain without fault on the part
of recipient or its Affiliates; or
 

--------------------------------------------------------------------------------

47 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.47.

 
- 18 -

--------------------------------------------------------------------------------

 

iv.          is disclosed pursuant to compulsory process, or federal, state or
local governmental requirement after recipient has promptly notified the other
party of such compulsory process or governmental requirement, and such other
party has had the opportunity to obtain a protective order or confidential
treatment agreement with provisions equivalent to the provisions of this
Agreement.


b.           Limitation on Use of Confidential Information.  Licensee agrees
that it will neither use Confidential Information, nor circulate Confidential
Information within Licensee’s own organization, except to the extent necessary
for:


i.            Complying with Licensee obligations under this Agreement; and


ii.           Complying with applicable law.


c.           Initial Press Release; Securities Law Disclosure Obligations; No
Insider Trading.


i.            Licensor acknowledges that the parent of Licensee, Inter Parfums,
Inc. (“Licensee Parent”) is a publicly held company and is subject to reporting
requirements of the United States federal securities laws.


ii.           Licensor acknowledges that the Licensee Parent is obligated to
issue a press release promptly subsequent to the execution delivery of this
Agreement; file with the Securities and Exchange Commission a Current Report on
Form 8-K within four (4) business days of the execution of this Agreement
disclosing the material terms of this Agreement; and file a copy of this
Agreement with the Securities and Exchange Commission.


iii.          Licensee agrees to provide Licensor with advance notice of any
material disclosure relating to Licensor or this Agreement and Licensee Parent
will file for confidential treatment of certain of the financial and commercial
terms of this Agreement. Notwithstanding anything to the contrary contained in
this Agreement, nothing in this Agreement shall preclude or prohibit such
disclosure as may be required by Licensee Parent under applicable law.


iv.          Licensor on behalf of itself and its Affiliates shall not trade in
the securities of Licensee Parent on the basis of non-public material
information and shall seek prior approval from Licensee before effectuating any
trade in the securities of Licensee Parent.


13.        MISCELLANEOUS:
 
a.           No Assignment.  Neither party shall assign, transfer or delegate
its rights or obligations under this Agreement without the prior written consent
of the other party, which consent shall not be unreasonably withheld or delayed.
Any purported assignment, transfer, delegation or other disposition, except as
permitted herein, shall be null and void.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
b.           Notices.  Any notice, request, demand or other communication
required or permitted hereunder shall be in writing, shall reference this
Agreement and shall be deemed to be properly given: (i) when delivered
personally; (ii) when sent by facsimile, with written confirmation of receipt by
the sending facsimile machine; (iii) three (3) business days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) upon delivery by an overnight private industry express courier, with
written confirmation of receipt.  All notices shall be sent to the following
addresses: (or to such other address or person as may be designated by a party
by giving written notice to the other party pursuant to this Section 13(b)):
 
Licensor:
Licensee:
   
Anna Sui Corp.
Inter Parfums USA, LLC
250 West 39th Street 15th Floor
551 Fifth Avenue
New York, New York 10018
New York, NY 10176
Attn: Robert Sui, CFO
Facsimile 212.983.0654
 
Att: Mr. Jean Madar,
 
Chairman and Chief Executive Officer
 
Mr. Russell Greenberg,
 
Executive Vice President and Chief Financial Officer
 
Mr. Henry B. “Andy” Clarke, President

 
c.           Governing Law.  Each party expressly agrees that any and all
disputes, claims or litigation between Licensee and/or any Licensee Affiliates
and Licensor or arising from or related in any way to this Agreement shall be
exclusively resolved by the courts of the State of New York and/or any federal
court of competent jurisdiction located within the State of New York.  Licensee
irrevocably and unconditionally waives any and all objections of any type or
nature, including, without limitation, forum non conveniens, to such
jurisdiction and venue and irrevocably and unconditionally consents to personal
jurisdiction of the Supreme Court of the State of New York, County of New York
and the United States District Court for the Southern District of New York. It
is further agreed that this Agreement and other agreements between Licensee and
Licensor are entered into in New York; are to be performed in New York; and that
they shall be governed by, construed and enforced in accordance with the laws of
the State of New York, exclusive of any choice of law rules. The United Nations
Convention on Contracts for the International Sale of Goods (1980) is
specifically excluded from application to this Agreement.
 
 
- 20 -

--------------------------------------------------------------------------------

 

d.           Dispute Resolution.  Prior to instituting formal proceedings,
Licensee and Licensor shall attempt to resolve all disputes arising out of or
related to this Agreement at a meeting attended by the authorized
representatives of Licensor and Licensee.  If the parties are unable to resolve
the dispute at this meeting, the dispute shall be escalated to the executive
level within each company.  If, within [———]48 days of such escalation, the
parties are still unable to resolve the dispute, either party may initiate
formal proceedings pursuant to Section 13(c), above.
 
e.           Entire Agreement.  This Agreement constitutes the entire agreement
between Licensor and Licensee concerning the subject matter herein, and
supersedes any and all previous oral and/or written agreements or understandings
between Licensor and Licensee related thereto.  This Agreement may be modified
only by a written amendment executed by Licensor and Licensee.
 
f.           Severability.  Any term, requirement or provision of this Agreement
that is determined to be invalid or unenforceable will be ineffective to the
extent of such determination without invalidating the remaining terms,
requirements and provisions of this Agreement or affecting the validity or
enforceability of such remaining terms, requirements and provisions.
 
g.           Force Majeure.
 
i.           If the performance of any part of this Agreement by either party
(the “Interrupted Party”) is prevented, or delayed, by reason of any, flood,
riot, fire, explosion, war, terrorist act, pandemic, epidemic, governmental
action or inaction in response to, or in contemplation of, a terrorist act, or
any other casualty or cause beyond the control of the Interrupted Party, and
which cannot be overcome (a “Force Majeure Event”), then the Interrupted Party
shall be excused from such performance to the extent that it is necessarily
prevented, hindered or delayed thereby, during the continuance of any such
happening or event and for so long as such event shall continue to prevent,
hinder or delay such performance. This Agreement shall be deemed suspended so
long as and to the extent that any such cause shall operate to prevent, hinder
or delay the performance by the Interrupted Party of its obligations, however,
the other party, at its sole option, shall have the right to terminate this
Agreement immediately if the Interrupted Party’s performance is suspended
pursuant to this Section 13(g) for more than [———]49 days.
 
ii.           Upon the occurrence of a Force Majeure Event, the Interrupted
Party shall, as soon as reasonably practicable thereafter, notify the other
party of the nature and extent of any such Force Majeure Event referred to in
the preceding subparagraph.
 

--------------------------------------------------------------------------------

48 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.48.
49 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.49.

 
- 21 -

--------------------------------------------------------------------------------

 

h.           Survival.  In addition to the provisions of this Agreement which by
their terms explicitly provide for survival of termination or expiration of this
Agreement, those terms which by imply survival, shall survive termination or
expiration of this Agreement.
 
[Balance of page intentionally left blank -


The Signature Page(s) and Schedules and Exhibits to this Agreement Follow this
Page.]

 
- 22 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


In Witness Whereof, the parties hereto have executed and delivered this
instrument on the date(s) set forth below.


ANNA SUI CORP.
 
INTER PARFUMS USA, LLC
         
By:
/s/ Robert F. Sui
 
By:
/s/ Andy Clarke
 
(Authorized Signature)
   
(Authorized Signature)
         
Name:
Robert F. Sui
 
Name:
Andy Clarke
 
(Print or Type)
   
(Print or Type)
Title:
CFO
 
Title:
President
         
Date:
April 26, 2011
 
Date:
April 26, 2011

 
 
- 23 -

--------------------------------------------------------------------------------

 

EXHIBITS and SCHEDULES:


Schedule A1 - Licensed Marks owned by Anna Sui Corp.
Schedule A2 – Licensed Marks to be transferred/licensed to Anna Sui Corp. from
Procter & Gamble
Schedule B - Licensed Products
Schedule C - Minimum Annual Royalty
Schedule D - Minimum Net Sales
Exhibit E - Form of Manufacturer’s Agreement
Exhibit F - Form of Sales Royalty Report
Exhibit G - Form of Product Approval

 
- 24 -

--------------------------------------------------------------------------------

 
 
SCHEDULE A1 – TRADEMARKS OWNED BY ANNA SUI CORP.
 
EXHIBIT A1:ANNA SUI CORP.
Printed 4/26/2011 Page 1
Trademark Report by Country
     
 
 
 
Status:
ACTIVE
                           
REFERENCE
MARK
FILED
APPL#
REGDT
REG#
STATUS
CLASSES
               
AUSTRALIA
             
ANNA SUI
3/12/1998
N/A
3/23/1998
757921
REGISTERED
003
003 - SOAPS, PERFUMERY, ESSENTIAL OILS, NON-MEDICATED TOILET PREPARATIONS,
COSMETICS, PREPARATIONS FOR THE HAIR.
   
ANNA SUI DOLLY GIRL
6/29/2005
1062448
   
PENDING
003
003 - DENTIFRICES.
   
ANNA SUI DOLLY GIRL
12/24/2008
1279408
   
PENDING
003
003 - SOAPS, PERFUMERIES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
HAIR LOTIONS.
               
CANADA
             
ANNA SUI
1/17/2011
1,511,479
   
PENDING
N/A
N/A - BELTS, BAGS, WALLETS, ARTICLES OF OUTER AND INNER CLOTHING AND HEADGEAR,
NAMELY, VESTS, T-SHIRTS, KNITTED VESTS, SHIRTS, DRESSES, JACKETS, COATS,
RAINCOATS, LEATHER COATS, TROUSERS, JEANS, FOULARDS, GLOVES AND HATS, FRAGRANCES
AND COSMETICS, NAMELY, WOMEN'S AND MEN'S PERFUMES, COLOGNE AND TOILET WATER,
SHAVING CREAM, AFTER SHAVE LOTIONS, ESSENTIAL OILS FOR PERSONAL USE, HAND AND
BATH SOAP AND SHOWER GEL, TOILET SOAPS, HAIR CONDITIONERS AND SHAMPOOS AND
NON-MEDICATED SKIN AND BODY LOTIONS AND CREAMS, PERSONAL DEODORANTS AND DUSTING
POWDERS, SKIN MOISTURIZERS, MAKE-UP PRODUCTS, NAMELY, BASE CREAMS, BLUSHERS,
EYELINER, MASCARA, LIPSTICK AND NAIL POLISH, COSMETIC PENCILS, POUCHES
 
,
             
CHINA
             
ANNA SUI
5/4/1998
1315124
9/21/1999
1315124
REGISTERED
003
003 -
             
ANNA SUI
2/3/2009
7187285
   
PENDING
003
003 - SOAPS FOR PERSONAL LAUNDRY USE AND COSMETICS USE, BLEACHING PREPARATIONS
AND OTHER SUBSTANCES FOR PERSONAL LAUNDRY USE, CLEANING PREPARATIONS, SCOURING
PREPARATIONS, POLISHING PREPARATIONS, ABRASIVE PREPARATIONS, PERFUMERY,
ESSENTIAL OILS, COSMETICS (NOT INCLUDE ANIMAL USE), TOOTHPASTE, DENTIFRICES,
FUMIGATION PREPARATIONS, CLEANING PREPARATIONS AND COSMETICS FOR ANIMAL
                   
ANNA SUI (CHINESE
2/3/2009
7187317
   
PENDING
003
 
CHARACTERS)
           
003 -
                             
SUI BY ANNA SUI
5/7/2009
7377968
8/20/2010
7377968
REGISTERED
003
003 - SOAPS FOR PERSONAL LAUNDRY USE AND COSMETICS USE, BLEACHING PREPARATIONS
AND OTHER SUBSTANCES FOR PERSONAL LAUNDRY USE, CLEANING PREPARATIONS, SCOURING
PREPARATIONS, POLISHING PREPARATIONS, ABRASIVE PREPARATIONS, PERFUMERY,
ESSENTIAL OILS, COSMETICS (NOT INCLUDE ANIMAL USE), TOOTHPASTE, DENTIFRICES,
FUMIGATION PREPARATIONS, CLEANING PREPARATIONS AND COSMETICS FOR ANIMAL
                   
SUI LOVE
1/5/2005
4450673
4/13/2008
4450673
REGISTERED
003
003 -
             
SUI-DREAMS
9/22/2000
1664398
11/13/2001
1664398
REGISTERED
003
003 -
                         
EUROPEAN UNION (CTM)
                             
ANNA SUI
9/2/1996
N/A
2/24/1999
00350884
REGISTERED
003,018,025
003 - Eau de perfume, eau de toilette; perfume, essential oils, fragrance, body
lotion, body and face cream, bath powder; shampoo, hair lotions; soaps;
cosmetics. 018 - Belts, umbrellas, luggage, purses, bags, cases, suitcases,
trunks (luggage), travelling bags, wallets, key-holders, shoulder belts, leather
brooches. 025 - Articles of outer and inner clothing, footwear, headgear, vests,
t-shirts, knitted vests, waistcoats, shirts, dresses, jackets, jerkins, coats,
raincoats, fur jackets and coats; leather and skin jackets and coats; shirts,
trousers, jeans, catsuits, bermuda shorts, sashes, scarves, foulards, gloves,
shawls, socks, swimming suits, shorts, hats, boots, shoes, slippers.
   
SUI DREAMS
12/22/1999
N/A
6/12/2001
001435791
REGISTERED
003
003 - PERFUMERIES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE, HAIR
LOTIONS, DENTIFRICES,
   
SUI LOVE
3/16/2001
N/A
2/25/2002
002132728
REGISTERED
003
003 - SOAPS, PERFUMERIES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
PREPARATIONS FOR THE HAIR, DENTIFRICES.
 

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
Printed 4/26/2011  Page 2

                           
Trademark Report by Country
             
 
 
 
 
 
Status:
ACTIVE
                                                   
REFERENCE
MARK
 
FILED
 
APPL#
 
REGDT
 
REG#
 
STATUS
 
CLASSES
                           
HONG KONG
                         
ANNA SUI
 
8/28/2002
 
N/A
 
8/28/2002
 
2003B14890
 
REGISTERED
 
003
003 – SOAPS, PERFUMES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
PREPARATIONS FOR THE HAIR, DENTIFRICES, ALL INCLUDED IN CLASS 003.
                                 
SUI DREAMS
 
9/16/2000
 
N/A
 
9/16/2000
 
2001B07912
 
REGISTERED
 
003
003 - SOAPS, PERFUMES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
PREPARATIONS FOR THE HAIR, DENTIFRICES, ALL INCLUDED IN CLASS 003.
     
SUI LOVE
 
8/11/2001
 
N/A
 
8/11/2001
 
2002B10858
 
REGISTERED
 
003
003 - SOAPS, PERFUMES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
PREPARATIONS FOR THE HAIR, DENTIFRICES, ALL INCLUDED IN CLASS 003.
                               
JAPAN
                                                       
ANNA SUI
 
11/11/1996
 
1996102866
 
8/21/1998
 
4180677
 
REGISTERED
 
003
003 - COSMETICS & CLEANING PREPARATIONS.
                                 
SUI LOVE
         
8/23/2002
 
4598970
 
REGISTERED
 
003
003 - COSMETICS & CLEANING PREPARATIONS.
                               
MALAYSIA
                                                       
ANNA SUI
 
5/20/1998
 
98006009
 
5/20/1998
 
98006009
 
REGISTERED
 
003
003 - TOILET SOAPS, PERFUMERIES, ESSENTIAL OILS, NON-MEDICATED TOILET
PREPARATIONS AND COSMETICS, PREPARATIONS FOR THE HAIR, ALL INCLUDED IN CLASS
003.
                               
MEXICO
                           
ANNA SUI
         
6/25/1998
 
579084
 
REGISTERED
 
003
003 - COSMETICS AND CLEANING PREPARATIONS.
                               
NEW ZEALAND
                           
ANNA SUI
 
3/23/1998
 
N/A
 
11/18/1998
 
290123
 
REGISTERED
 
003
003 - TOILET SOAPS, PERFUMERIES, ESSENTIAL OILS, NON-MEDICATED TOILET
PREPARATIONS AND COSMETICS, PREPARATIONS FOR THE HAIR.
     
ANNA SUI DOLLY GIRL
 
6/27/2005
 
731754
         
PENDING
 
003
003 - SOAPS, PERFUMERIES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
HAIR LOTIONS
                               
PHILIPPINES
                                                     
ANNA SUI
 
3/31/1998
 
T9802909J
 
3/31/1998
 
T9802909J
 
REGISTERED
 
003
003 - TOILET SOAPS, PERFUMERIES, ESSENTIAL OILS, NON-MEDICATED TOILET
PREPARATIONS AND COSMETICS, PREPARATIONS FOR THE HAIR, ALL INCLUDED IN CLASS
003.
                                 
SUI DREAMS
 
9/19/2000
 
T0016613B
 
9/19/2000
 
T0016613B
 
REGISTERED
 
003
003 - SOAPS, PERFUMERIES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
PREPARATIONS FOR THE HAIR, DENTIFRICES.
     
SUI LOVE
 
8/17/2001
 
T0112859E
 
8/17/2001
 
T0112859E
 
REGISTERED
 
003
003 - SOAPS, PERFUMERIES, ESSENTIAL OILS, PREPARATIONS FOR BODY AND BEAUTY CARE,
PREPARATIONS FOR THE HAIR, DENTIFRICES.
                               
SOUTH KOREA
                                                 
5807/0098
ANNA SUI
 
3/23/1998
 
40-1998-000778
 
7/14/1999
 
40-0450925
 
REGISTERED
 
003
003 - PERFUMES, COMMON TOILET WATER, EAU DE COLOGNE, AFTER SHAVE LOTIONS,
ADDITIVES FOR COSMETIC BATHS, DEODORANTS FOR PERSONAL USE, COMPOUND PERFUMERY,
ESSENTIAL OILS FOR COSMETIC PURPOSES, HAIR LOTIONS, EYE SHADOWS, EYEBROW
PENCILS, MASCARA, FACE POWDER (COSMETICS), MILK LOTIONS, SKIN LOTIONS, COSMETIC
CREAMS, VANISHING CREAMS, COLD CREAMS, CLEANSING CREAM, FOUNDATION
CREAMS, LIPSTICKS, CHEEK COLORS, POMADES, ENAMEL FOR MANICURE.
   

 
 
- 26 -

--------------------------------------------------------------------------------

 
 
Printed 4/26/2011 Page 3
Trademark Report by Country
             
 
 
 
 
 
 
 
 
 

REFERENCE
MARK
 
FILED
 
APPL#
 
REGDT
 
REG#
 
STATUS
 
CLASSES


SOUTH KOREA
                             
SUI DREAMS
     
9/7/2000
 
40-2000-004275
 
2/6/2002
 
40-0512004
 
REGISTERED
 
003
003 -
 
                             
SUI LOVE
     
8/4/2001
 
40-2001-003426
 
1/8/2003
 
40-0538871
 
REGISTERED
 
003
003 -
 
                                                           
TAIWAN
                                                             
ANNA SUI
     
4/9/1998
 
087016077
 
2/1/1999
 
00837624
 
REGISTERED
 
003
003 - Cosmetics, perfumes and cleaning agents used in human, including shaving
foam, shaving cream, dander removal cream, bath cream, massage cream, shampoo,
conditioner fine, anti-odor agents, anti-deodorant cosmetic, perfume dried
flowers, foundation cream, foundation, powder, powder, blush, eye shadow,
eyeliner, mascara, eyebrow dyeing oil, lipstick, rouge, nail polish, polish
remover, nail skin remover, cleansing cream, skin cream, night cream, day cream,
eye cream, hand cream, hand-care lotion, facial mask, sun cream, sun-after
creams, bath salts, shower gel, bath essence, chill cream, moisturizer,
skin powder, cologne, lotion, toilet water, shaving lotion, shaving cream,
shave-after balm, shaving-before water, bath oil, bath soap, bath foam agents,
anti-odor spray, shower gel with milk, talcum powder, body lotion, soothing
water, baby talcum powder.
                                     
SUI DREAMS
     
9/11/2000
 
089052482
 
4/16/2002
 
00993762
 
REGISTERED
 
003
003 - Cosmetics, perfumes and cleaning agents used in human, including shaving
foam, shaving cream, dander removal cream, bath cream, massage cream, shampoo,
conditioner fine, anti-odor agents, anti-deodorant cosmetic, perfume dried
flowers, foundation cream, foundation, powder, powder, blush, eye shadow,
eyeliner, mascara, eyebrow dyeing oil, lipstick, rouge, nail polish, polish
remover, nail skin remover, cleansing cream, skin cream, night cream, day cream,
eye cream, hand cream, hand-care lotion, facial mask, sun cream, sun-after
creams, bath salts, shower gel, bath essence, chill cream, moisturizer,
skin powder, cologne, lotion, toilet water, shaving lotion, shaving cream,
shave-after balm, shaving-before water, bath oil, bath soap, bath foam agents,
anti-odor spray, shower gel with milk, talcum powder, body lotion, moisturizing
spray, moisturizer, hand cream,
     
SUI LOVE
     
8/14/2001
 
090033675
 
2/16/2003
 
01032481
 
REGISTERED
 
003
003 - Cosmetics, perfumes and cleaning agents used in human, including shaving
foam, shaving cream, dander removal cream, bath cream, massage cream, shampoo,
conditioner fine, anti-odor agents, anti-deodorant cosmetic, perfume dried
flowers, foundation cream, foundation, powder, powder, blush, eye shadow,
eyeliner, mascara, eyebrow dyeing oil, lipstick, rouge, nail polish, polish
remover, nail skin remover, cleansing cream, skin cream, night cream, day cream,
eye cream, hand cream, hand-care lotion, facial mask, sun cream, sun-after
creams, bath salts, shower gel, bath essence, chill cream, moisturizer,
skin powder, cologne, lotion, toilet water, shaving lotion, shaving cream,
shave-after balm, shaving-before water, bath oil, bath soap, bath foam agents,
anti-odor spray, shower gel with milk, talcum powder, body lotion, moisturizing
spray, moisturizer, hand cream,
                                   
UNITED STATES
                             
ANNA SUI
     
6/23/1998
 
75/982,995
 
9/2/2003
 
2,759,304
 
REGISTERED
 
003
003 - Fragrances and cosmetics, namely, women's and men's perfumes, cologne and
toilet water, shaving cream, after shave lotions, essential oils for personal
use, hand and bath soap and shower gel, toilet soaps, hair conditioners and
shampoos and non-medicated skin and body lotions and creams, personal deodorants
and dusting powders, skin moisturizers, make-up products, namely, base creams,
blushers, eyeliner, mascara, lipstick and nail polish, cosmetic pencils, pouches
containing make-up products.
                                                                     
SUI LOVE
     
8/22/2001
 
76/302,933
 
11/4/2003
 
2,780,206
 
REGISTERED
 
003
003 - Toilet soaps, fragrances and cosmetics, namely, Women's and men's
perfumes, cologne and toilet water, after-shave lotions, essential oils for
personal use, hand and bath, soap and gel, hair and skin lotions and creams and
personal deodorants.
                                   
WIPO
                                 
Australia, Belarus, Bulgaria,, China, Croatia, Czech Republic, Estonia, Hungary,
Japan, Republic of Korea, Latvia, Liechtenstein, Lithuania,
         
Monaco, Norway, Poland, Romania, Russian Federation, San Marino, Singapore,
Slovenia, Slovakia, Switzerland, Turkey, Ukraine
     
DOLLY GIRL
             
4/28/2003
 
802784
 
REGISTERED
 
003
003 - SOAPS, PERFUMERIES, ESSENTIAL OILS, COSMETICS, EXCLUDING PREPARATIONS FOR
CLEANING, CONDITIONING AND EMBELLISHING THE HAIR, DENTIFRICES.
   

 
 
- 27 -

--------------------------------------------------------------------------------

 
 
SCHEDULE A2 – LICENSED MARKS TO BE TRANSFERRED/LICENSED TO
ANNA SUI CORP. FROM PROCTER & GAMBLE


Country
 
Trademark
 
Class (es)
 
Reg. Owner
 
Effe. Owner
 
Appl. No.
 
Appl. Date
 
Reg. No.C
 
Reg. Date
 
Status
 
Sub Status
Australia
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Bahrain
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
52135
 
05-Dec-2006
 
52135
 
05-Dec-2006
 
Registered
   
Bangladesh
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
102306
 
5-Jul-2006
         
Pending
 
Published
Brunei Darussalam
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
38328
 
09-Dec-2006
 
38328
 
09-Dec-2006
 
Registered
   
Bulgaria
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Cambodia
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
26972/07
 
5-Jul-2006
         
Pending
   
China
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
EU
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Germany
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
30641866.5
 
5-Jul-2006
 
30641866.5
 
17-Aug-2006
 
Registered
   
Hong Kong
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
300775666
 
08-Dec-2006
 
300775666
 
08-Dec-2006
 
Registered
   
Indonesia
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D002006041558
 
20-Dec-2006
 
IDM00171021
 
29-Jul-2008
 
Registered
   
Israel
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
195808
 
04-Dec-2006
 
195508
 
01-May-2008
 
Registered
   
Japan
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Jordan
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
44223
 
04-Dec-2006
 
88832
 
04-Dec-2006
 
Registered
   
Kuwait
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
82205
 
6-Jan-2007
 
77819
 
26-Apr-2009
 
Registered
   
Lebanon
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
6593
 
11-Dec-2006
 
109176
 
19-Dec-2006
 
Registered
   
Libya
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
9757
 
7-Jan-2007
         
Pending
 
Published
Liechtenstein
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Malaysia
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
7000034
 
3-Jan-2007
 
7000034
 
07-May-2006
 
Registered
   
Monaco
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
New Zealand
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
760163
 
05-Dec-2006
 
760163
 
7-Jun-2007
 
Registered
   
Norway
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Oman
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42659
 
05-Dec-2006
 
42659
 
7-Nov-2007
 
Registered
   
Qatar
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42329
 
04-Dec-2006
 
42329
 
16-May-2010
 
Registered
   
Romania
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Russian Federation
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
San Marino
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Saudi Arabia
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
112728
 
14-Jan-2007
 
98264
 
2-Apr-2008
 
Registered
   
Singapore
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Switzerland
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Taiwan
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
95060784
 
05-Dec-2006
 
1276738
 
1-Sep-2007
 
Registered
   
Thailand
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
648505
 
20-Dec-2006
 
TM275282
 
25-Jan-2008
 
Registered
   
UAE
 
BONJOUR L`AMOUR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
89212
 
4-Jan-2007
 
94031
 
31-Mar-2009
 
Registered
   
Ukraine
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
USA
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Vietnam
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
WIPO
 
BONJOUR L`AMOUR
 
3
 
P&G Cologne
     
910879
 
27-Nov-2006
 
910879
 
27-Nov-2006
 
Registered
   
Benelux
 
DOLLY
 
3
 
P&G Cologne
     
12 139
 
05-Mar-1971
 
12 139
 
05-Mar-1971
 
Registered
   
Germany
 
DOLLY
 
3
 
P&G Cologne
     
302 39 758.2/03
 
9-Aug-2002
 
302 39 758
 
7-Nov-2002
 
Registered
   
Hong Kong
 
DOLLY
 
3
 
P&G Cologne
     
1996B00873
 
2-Sep-1993
 
1996B00873
 
2-Sep-1993
 
Registered
   
Argentina
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2431615
 
20-May-2003
 
2000102
 
25-Nov-2004
 
Registered
   
Bahamas
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
26024
 
1-Jul-2003
         
Pending
   
Barbados
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
81/18632
 
23-Jun-2003
 
81/18632
 
07-May-2004
 
Registered
   
Belarus
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Bolivia
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
SM-1654-03
 
20-May-2003
 
94533-C
 
8-Jun-2004
 
Registered
   
Canada
 
DOLLY GIRL
 
3
 
P&G Cologne
     
1178604
 
21-May-2003
 
TMA611896
 
3-Jun-2004
 
Registered
   
Caribbean Netherlands
 
DOLLY GIRL
 
3
 
P&G Cologne
     
D300359
 
26-Jun-2003
 
9944
 
8-Jul-2003
 
Registered
   
Chile
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
608006
 
20-May-2003
 
690608
 
14-Apr-2004
 
Registered
   
China
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Colombia
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
3042001
 
20-May-2003
 
281960
 
8-Jun-2004
 
Registered
   
Costa Rica
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2003-0002957
 
19-May-2003
 
142248
 
20-Oct-2003
 
Registered
   
Croatia
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Curacao
 
DOLLY GIRL
 
3
 
P&G Cologne
     
D300359
 
26-Jun-2003
 
9944
 
8-Jul-2003
 
Registered
   
Czech Republic
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   

 
 
- 28 -

--------------------------------------------------------------------------------

 
 
Dominican Republic
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2003-32327
 
20-May-2003
 
136186
 
30-Jul-2003
 
Registered
   
Ecuador
 
DOLLY GIRL
 
3
 
P&G Cologne
     
133888
 
21-May-2003
 
28064
 
23-Jan-2004
 
Registered
   
Estonia
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
EU
 
DOLLY GIRL
 
3
 
P&G Cologne
     
003 148 665
 
29-Apr-2003
 
003 148 665
 
27-Apr-2004
 
Registered
   
Germany
 
DOLLY GIRL
 
3
 
P&G Cologne
     
302 57 225.2/03
 
21-Nov-2002
 
302 57 225
 
10-Mar-2003
 
Registered
   
Guatemala
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2003-3286
 
21-May-2003
 
126871
 
18-Nov-2003
 
Registered
   
Honduras
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
11797-03
 
19-May-2003
         
Pending
   
Hong Kong
 
DOLLY GIRL
 
3
 
P&G Cologne
     
300 021 293
 
20-May-2003
 
300 021 293
 
20-May-2003
 
Registered
   
Hungary
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Indonesia
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D00-2003-12353-12468
 
11-Jun-2003
 
12551
 
29-Jul-2004
 
Registered
   
Jamaica
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
43973
 
6-Jun-2003
 
43973
 
6-Jun-2003
 
Registered
   
Japan
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
 
Published
Korea (South)
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Latvia
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Liechtenstein
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Lithuania
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Malaysia
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2003/05742
 
20-May-2003
         
Pending
   
Monaco
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Nicaragua
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2003-01512
 
20-May-2003
 
59897
 
21-Jan-2004
 
Registered
   
Norway
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Panama
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
127246-01
 
21-May-2003
 
127246-01
 
21-May-2003
 
Registered
   
Paraguay
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
12056
 
20-May-2003
 
265110
 
22-Dec-2003
 
Registered
   
Peru
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
180870
 
20-May-2003
 
92671
 
31-Oct-2003
 
Registered
   
Poland
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Romania
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Russian Federation
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
San Marino
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Saudi Arabia
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
83109
 
21-May-2003
 
728/50
 
19-May-2004
 
Registered
   
Singapore
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Slovakia
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Slovenia
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
St. Maarten
 
DOLLY GIRL
 
3
 
P&G Cologne
     
D300359
 
26-Jun-2003
 
9944
 
8-Jul-2003
 
Registered
   
Switzerland
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Taiwan
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
92032748
 
21-May-2003
 
1083359
 
16-Jan-2004
 
Registered
   
Turkey
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
UAE
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
53 291
 
20-May-2003
 
43737
 
13-Dec-2003
 
Registered
   
Ukraine
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Uruguay
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
347589
 
20-May-2003
 
347589
 
05-Mar-2004
 
Registered
   
USA
 
DOLLY GIRL
 
3
 
P&G Cologne
     
76/516464
 
22-May-2003
 
2868747
 
3-Aug-2004
 
Registered
   
Venezuela
 
DOLLY GIRL
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
6508-03
 
21-May-2003
         
Pending
   
WIPO
 
DOLLY GIRL
 
3
 
P&G Cologne
     
IR 802 784
 
28-Apr-2003
 
IR 802 784
 
28-Apr-2003
 
Registered
   
Australia
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
 
Office Action
Canada
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1498711
 
06-Oct-2010
         
Pending
 
Office Action
China
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
EU
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
 
Published
Germany
 
FAIRY DANCE
 
3
 
P&G Cologne
     
3.0201E+14
 
16-Apr-2010
 
3.0201E+11
 
27-May-2010
 
Registered
   
Hong Kong
 
FAIRY DANCE
 
3
 
P&G Cologne
     
301731582
 
08-Oct-2010
         
Pending
 
Published
Indonesia
 
FAIRY DANCE
 
3
 
P&G Cologne
     
D002010036385
 
11-Oct-2010
         
Pending
   
Japan
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
Korea (South)
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
Liechtenstein
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
Malaysia
 
FAIRY DANCE
 
3
 
P&G Cologne
     
2010019011
 
08-Oct-2010
         
Pending
   
Monaco
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
New Zealand
 
FAIRY DANCE
 
3
 
P&G Cologne
     
831569
 
08-Oct-2010
         
Pending
 
Office Action
Russian Federation
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   

 
 
- 29 -

--------------------------------------------------------------------------------

 
 
San Marino
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
Singapore
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
 
Published
Switzerland
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
Taiwan
 
FAIRY DANCE
 
3
 
P&G Cologne
     
99050259
 
08-Oct-2010
         
Pending
   
Thailand
 
FAIRY DANCE
 
3
 
P&G Cologne
     
783643
 
11-Oct-2010
         
Pending
   
UAE
 
FAIRY DANCE
 
3
 
P&G Cologne
     
147995
 
10-Oct-2010
         
Pending
   
Ukraine
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
USA
 
FAIRY DANCE
 
3
 
P&G Cologne
     
85150594
 
12-Oct-2010
         
Pending
 
Published
WIPO
 
FAIRY DANCE
 
3
 
P&G Cologne
     
1057077
 
06-Oct-2010
         
Pending
   
Antigua & Barbuda
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Armenia
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Australia
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Azerbaijan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Bahrain
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Bangladesh
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
104882
 
2-Apr-2007
         
Pending
   
Belarus
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Bosnia-Herzegovina
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Brunei Darussalam
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
38573
 
4-Apr-2007
 
38573
 
4-Apr-2007
 
Registered
   
Bulgaria
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Cambodia
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
KH0727579
 
11-Apr-2007
 
KH3020509
 
15-Jan-2009
 
Registered
   
Canada
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
1341179
 
28-Mar-2007
         
Pending
 
Published
China
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Croatia
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Cuba
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Egypt
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
EU
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Georgia
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Germany
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
30662910003
 
12-Oct-2006
 
30662910
 
15-Nov-2006
 
Registered
   
Hong Kong
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
300839160
 
26-Mar-2007
 
300839160
 
26-Mar-2007
 
Registered
   
Iceland
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
India
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
1545066
 
30-Mar-2007
         
Pending
 
Published
Indonesia
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D002007011164
 
12-Apr-2007
 
IDM00181855
 
20-Oct-2008
 
Registered
   
Iran
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Japan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Jordan
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
13248
 
29-Mar-2007
 
91434
 
29-Mar-2007
 
Registered
   
Kazakhstan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Korea (North)
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Korea (South)
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Kuwait
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
84398
 
1-Apr-2007
 
86282
 
9-Jun-2010
 
Registered
   
Kyrgyzstan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Lebanon
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
1987
 
11-Apr-2007
 
110573
 
11-Apr-2007
 
Registered
   
Liechtenstein
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Macedonia
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Malaysia
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
7005772
 
12-Oct-2006
 
7005772
 
12-Oct-2006
 
Registered
   
Moldova
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Monaco
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Montenegro
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Morocco
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Netherlands Antilles
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
New Zealand
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
765923
 
29-Mar-2007
 
765923
 
04-Oct-2007
 
Registered
   
Norway
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Oman
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
44338
 
2-Apr-2007
 
44338
 
25-Aug-2008
 
Registered
   
Philippines
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
42010011110
 
08-Oct-2010
         
Pending
 
Published
Qatar
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
43923
 
4-Apr-2007
 
43923
 
15-Jun-2010
 
Registered
   
Russian Federation
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   

 
 
- 30 -

--------------------------------------------------------------------------------

 
 
San Marino
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Saudi Arabia
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
116100
 
4-Apr-2007
 
971/60
 
29-Jan-2008
 
Registered
   
Serbia
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Singapore
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Switzerland
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Syria
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Taiwan
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
96014672
 
30-Mar-2007
 
1322944
 
16-Aug-2008
 
Registered
   
Tajikistan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Thailand
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
657494
 
2-Apr-2007
 
TM273892
 
2-Jan-2008
 
Registered
   
Turkey
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Turkmenistan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
UAE
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
92421
 
29-Mar-2007
 
86963
 
19-Mar-2008
 
Registered
   
Ukraine
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
USA
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Uzbekistan
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Vietnam
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
WIPO
 
FLIGHT OF FANCY
 
3
 
P&G Cologne
     
926053
 
19-Mar-2007
 
926053
 
19-Mar-2007
 
Registered
   
Yemen
 
FLIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
38420
 
4-Apr-2007
 
31393
 
02-Dec-2007
 
Registered
   
Australia
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Registered
   
Bahrain
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
Canada
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1445100
 
17-Jul-2009
         
Pending
 
Allowed
China
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
7558332
 
21-Jul-2009
         
Pending
 
Published
China
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
EU
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
8432131
 
16-Jul-2009
         
Pending
 
Opposed
Hong Kong
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
301387936
 
20-Jul-2009
 
301387936
 
13-Nov-2009
 
Registered
   
Indonesia
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D002010001773
 
15-Jan-2010
         
Pending
   
Japan
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
 
Published
Japan
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
200960013
 
6-Aug-2009
 
5315041
 
9-Apr-2010
 
Registered
   
Jersey
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
Korea (South)
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
 
Published
Kuwait
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
109061
 
21-Jan-2010
         
Pending
 
Published
Malaysia
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2010000715
 
14-Jan-2010
         
Pending
   
New Zealand
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
818273
 
14-Jan-2010
 
818273
 
14-Jul-2010
 
Registered
   
Norway
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Registered
   
Oman
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
Philippines
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42010000530
 
14-Jan-2010
         
Pending
   
Russian Federation
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Registered
   
Saudi Arabia
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
150850
 
16-Jan-2010
         
Pending
   
Singapore
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
T0908034F
 
21-Jul-2009
 
T0908034F
 
21-Jul-2009
 
Registered
   
Singapore
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Registered
   
Switzerland
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
Taiwan
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
99002131
 
15-Jan-2010
 
1428757
 
16-Sep-2010
 
Registered
   
Thailand
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
755810
 
14-Jan-2010
         
Pending
   
Turkey
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
 
Published
UAE
 
FORBIDDEN AFFAIR
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
138145
 
17-Jan-2010
         
Pending
   
Ukraine
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
United Kingdom
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
USA
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
 
Published
USA
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
77782620
 
16-Jul-2009
 
3931847
 
15-Mar-2011
 
Registered
   
WIPO
 
FORBIDDEN AFFAIR
 
3
 
P&G Cologne
     
1026796
 
12-Jan-2010
 
1026796
 
12-Jan-2010
 
Pending
   
Germany
 
LIGHT OF FANCY
 
3
 
P&G Cologne
     
302010066489403
 
12-Nov-2010
 
302010066489
 
07-Dec-2010
 
Pending
 
Published
Armenia
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Australia
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Azerbaijan
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Bahrain
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   

 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Bangladesh
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
108305
 
20-Aug-2007
         
Pending
   
Belarus
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Bosnia-Herzegovina
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Brunei Darussalam
 
LIL`  STARLET
 
3
 
P&G Cologne
     
38963
 
20-Aug-2007
 
38963
 
20-Aug-2007
 
Registered
   
Cambodia
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2906807
 
08-May-2007
 
3003708
 
29-Dec-2008
 
Registered
   
China
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Pending
   
Croatia
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Egypt
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
EU
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Georgia
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Germany
 
LIL`  STARLET
 
3
 
P&G Cologne
     
30730407803
 
08-May-2007
 
30730407
 
19-Jun-2007
 
Registered
   
Hong Kong
 
LIL`  STARLET
 
3
 
P&G Cologne
     
300933895
 
14-Aug-2007
 
300933895
 
14-Aug-2007
 
Registered
   
Iceland
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Indonesia
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D00200732079
 
24-Sep-2007
 
IDM000198458
 
16-Mar-2009
 
Registered
   
Kuwait
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
88834
 
27-Sep-2007
 
78084
 
27-Sep-2007
 
Registered
   
Liechtenstein
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Macedonia
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Malaysia
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
7018356
 
18-Sep-2007
 
7018356
 
08-May-2007
 
Registered
   
Monaco
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Montenegro
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
New Zealand
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
773887
 
14-Aug-2007
 
773887
 
14-Aug-2007
 
Registered
   
Norway
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Oman
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
46512
 
15-Aug-2007
 
46512
 
7-Jul-2008
 
Registered
   
Philippines
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42007010382
 
19-Sep-2007
 
42007010382
 
7-Jul-2008
 
Registered
 
To Lapse
Qatar
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
46840
 
04-Oct-2007
         
Pending
   
Russian Federation
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
San Marino
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Saudi Arabia
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
121377
 
21-Aug-2007
 
99183
 
28-May-2008
 
Registered
   
Serbia
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Singapore
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Switzerland
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Syria
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Taiwan
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
96039266
 
16-Aug-2007
 
1309469
 
01-May-2008
 
Registered
   
Turkey
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
UAE
 
LIL`  STARLET
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
100555
 
30-Sep-2007
 
99622
 
30-Jan-2010
 
Registered
   
Ukraine
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
USA
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Uzbekistan
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
Vietnam
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Registered
   
WIPO
 
LIL`  STARLET
 
3
 
P&G Cologne
     
936493
 
13-Aug-2007
 
936493
 
13-Aug-2007
 
Pending
 
Published
Armenia
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Australia
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Azerbaijan
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Bahrain
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Bangladesh
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
114125
 
28-Apr-2008
         
Pending
   
Belarus
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Bosnia-Herzegovina
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Brunei Darussalam
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
39496
 
13-May-2008
 
39496
 
26-Apr-2008
 
Registered
   
Cambodia
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
3081608
 
28-Apr-2008
 
kh3146309
 
20-May-2009
 
Registered
   
Canada
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
1393115
 
28-Apr-2008
         
Pending
 
Allowed
China
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Croatia
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Egypt
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
EU
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Georgia
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   

 
 
- 32 -

--------------------------------------------------------------------------------

 
 
Germany
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
302008000476203
 
4-Jan-2008
 
302008000476
 
27-Mar-2008
 
Registered
   
Hong Kong
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
301095093
 
16-Apr-2008
 
301095093
 
16-Apr-2008
 
Registered
   
Iceland
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Indonesia
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D002008015766
 
30-Apr-2008
 
IDM000227911
 
23-Nov-2009
 
Registered
   
Japan
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Korea (North)
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Korea (South)
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Kuwait
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
95772
 
18-Jun-2008
 
78325
 
18-Jun-2008
 
Registered
   
Liechtenstein
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Macedonia
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Malaysia
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
8008658
 
05-May-2008
 
8008658
 
1-Apr-2008
 
Registered
   
Monaco
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Montenegro
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
New Zealand
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
788384
 
29-Apr-2008
 
788384
 
04-Mar-2008
 
Registered
   
Norway
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Oman
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Philippines
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42008005152
 
30-Apr-2008
 
42008005152
 
9-Feb-2009
 
Registered
   
Qatar
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
51687
 
8-Jun-2008
 
51687
 
25-Aug-2010
 
Registered
   
Russian Federation
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
San Marino
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Saudi Arabia
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
131114
 
27-May-2008
         
Pending
   
Serbia
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Singapore
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Switzerland
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Taiwan
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
97019645
 
25-Apr-2008
 
1349167
 
16-Feb-2009
 
Registered
   
Thailand
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
694516
 
06-May-2008
         
Pending
   
Turkey
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
UAE
 
LIVE YOUR DREAM
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
114245
 
9-Jun-2008
         
Pending
 
Published
Ukraine
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
USA
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Uzbekistan
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
Vietnam
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
   
WIPO
 
LIVE YOUR DREAM
 
3
 
P&G Cologne
     
968467
 
08-May-2008
 
968467
 
08-May-2008
 
Registered
 
Published
Antigua & Barbuda
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Armenia
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Australia
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Azerbaijan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Bangladesh
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
100150
 
27-Jul-2006
         
Pending
   
Belarus
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Bosnia-Herzegovina
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Brunei Darussalam
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
38049
 
3-Aug-2006
 
38049
 
3-Aug-2006
 
Registered
   
Bulgaria
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Cambodia
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
25793/06
 
21-Feb-2006
 
KH 25177/06
 
29-Nov-2006
 
Registered
 
Published
Canada
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
1310787
 
27-Jul-2006
 
TMA751515
 
29-Oct-2009
 
Registered
   
China
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Croatia
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
EU
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Georgia
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Germany
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
30611 869603
 
21-Feb-2006
 
30611869
 
30-Mar-2006
 
Registered
   
Hong Kong
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
300688762
 
27-Jul-2006
 
300688762
 
27-Jul-2006
 
Registered
   
Iceland
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
India
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
1480021
 
18-Aug-2006
         
Pending
   
Indonesia
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D00.2006.025695
 
9-Aug-2006
 
IDM000238371
 
01-Mar-2010
 
Registered
   
Iran
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Japan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   

 
 
- 33 -

--------------------------------------------------------------------------------

 
 
Jordan
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
28820
 
31-Jul-2006
 
87039
 
30-Apr-2007
 
Registered
   
Kazakhstan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
896951
 
27-Jun-2006
 
896951
 
27-Jun-2006
 
Registered
   
Korea (North)
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
896951
 
27-Jun-2006
 
896951
 
27-Jun-2006
 
Registered
   
Kuwait
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
78976
 
12-Aug-2006
 
75131
 
15-Feb-2009
 
Registered
   
Kyrgyzstan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Lebanon
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
4373
 
17-Aug-2006
 
107808
 
21-Aug-2006
 
Registered
   
Liechtenstein
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Macedonia
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Malaysia
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
6013530
 
1-Aug-2006
 
6013530
 
21-Feb-2006
 
Registered
   
Moldova
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Monaco
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Montenegro
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
09-May-2007
 
IR 896 951
 
09-May-2007
 
Registered
   
Morocco
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Netherlands Antilles
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
New Zealand
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
752425
 
1-Aug-2006
 
752425
 
21-Feb-2006
 
Registered
   
Oman
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
41018
 
2-Aug-2006
 
41018
 
14-Apr-2007
 
Registered
   
Qatar
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
40707
 
1-Aug-2006
 
40707
 
10-May-2010
 
Registered
   
Russian Federation
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
San Marino
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Singapore
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Switzerland
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Taiwan
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
95038969
 
28-Jul-2006
 
1255579
 
1-Apr-2007
 
Registered
   
Tajikistan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Turkey
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
Turkmenistan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
UAE
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
84256
 
15-Aug-2006
 
84669
 
07-Oct-2007
 
Registered
   
Ukraine
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
USA
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR896951
 
27-Jun-2006
 
IR896951
 
27-Jun-2006
 
Registered
   
Uzbekistan
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
896951
 
27-Jun-2006
 
896951
 
27-Jun-2006
 
Registered
   
Vietnam
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Registered
   
WIPO
 
MAGIC ROMANCE
 
3
 
P&G Cologne
     
IR 896 951
 
27-Jun-2006
 
IR 896 951
 
27-Jun-2006
 
Pending
   
Yemen
 
MAGIC ROMANCE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
35960
 
2-Aug-2006
 
29817
 
05-May-2007
 
Registered
   
Taiwan
 
MO HUAN QIANG WEI (Chinese/C 09)
 
3
 
P&G Cologne
     
99033134
 
9-Jul-2010
         
Pending
   
Taiwan
 
MO HUAN QIAO MO (Chinese/C 10)
 
3
 
P&G Cologne
     
99039852
 
13-Aug-2010
         
Pending
   
Taiwan
 
MO NU GU SHI (Chinese/C 10)
 
3
 
P&G Cologne
     
99039853
 
13-Aug-2010
         
Pending
   
Taiwan
 
MO YING HUAN JING (Chinese/C 10)
 
3
 
P&G Cologne
     
99034701
 
19-Jul-2010
         
Pending
   
Antigua & Barbuda
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Armenia
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Australia
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Azerbaijan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Bahrain
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Belarus
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Bosnia-Herzegovina
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Brunei Darussalam
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
39065
 
19-Nov-2007
 
39065
 
6-Nov-2007
 
Registered
   
Cambodia
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2949007
 
2-Aug-2007
 
3004308
 
29-Dec-2008
 
Registered
   
Canada
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
1370200
 
1-Nov-2007
         
Pending
 
Allowed
China
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Croatia
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Cuba
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
EU
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Georgia
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Germany
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
30750874903
 
2-Aug-2007
 
30750874
 
19-Sep-2007
 
Registered
   
Hong Kong
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
300984998
 
1-Nov-2007
 
300984498
 
1-Nov-2007
 
Registered
   
Iceland
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
India
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
1617873
 
2-Nov-2007
         
Pending
 
Published

 
 
- 34 -

--------------------------------------------------------------------------------

 


Indonesia
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D002007040315
 
05-Dec-2007
         
Pending
 
Published
Iran
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Japan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Jordan
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
96705
 
8-Nov-2007
 
96705
 
2-Aug-2007
 
Registered
   
Kazakhstan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Korea (North)
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Korea (South)
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Kuwait
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
90710
 
12-Dec-2007
 
77196
 
12-Dec-2007
 
Registered
   
Kyrgyzstan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Lebanon
 
NIGHT OF FANCY
 
3
         
6895
 
5-Nov-2007
 
113776
 
20-Nov-2007
 
Pending
 
Published
Liechtenstein
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Macedonia
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Malaysia
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
7021516
 
1-Nov-2007
 
7021516
 
2-Aug-2007
 
Registered
   
Moldova
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Monaco
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Montenegro
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Morocco
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Netherlands Antilles
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
New Zealand
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
778756
 
1-Nov-2007
 
778756
 
2-Aug-2007
 
Registered
   
Norway
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Oman
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Philippines
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42007012457
 
9-Nov-2007
 
4-2007-012457
 
25-Feb-2008
 
Registered
   
Qatar
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
47576
 
13-Nov-2007
 
47576
 
27-Jun-2010
 
Registered
   
Russian Federation
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
San Marino
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Saudi Arabia
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
123515
 
3-Nov-2007
 
102437
 
12-Nov-2008
 
Registered
   
Serbia
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Singapore
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Switzerland
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Syria
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Taiwan
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
96051540
 
1-Nov-2007
 
1323001
 
16-Aug-2008
 
Registered
   
Tajikistan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Thailand
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
678673
 
7-Nov-2007
 
KOR297132
 
7-Nov-2007
 
Registered
   
Turkey
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Turkmenistan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
UAE
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
102237
 
7-Nov-2007
 
108436
 
25-Oct-2010
 
Registered
   
Ukraine
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
USA
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Uzbekistan
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
Vietnam
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
   
WIPO
 
NIGHT OF FANCY
 
3
 
P&G Cologne
     
944032
 
29-Oct-2007
 
944032
 
29-Oct-2007
 
Registered
 
Published
Yemen
 
NIGHT OF FANCY
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
42470
 
20-Feb-2008
 
34610
 
16-Mar-2009
 
Registered
   
Australia
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Bahrain
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Bangladesh
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
96493
 
24-Jan-2006
         
Pending
   
Belarus
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Bosnia-Herzegovina
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Bulgaria
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Cambodia
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
24470/06
 
25-Jan-2006
 
KH 23820/06
 
05-May-2006
 
Registered
   
China
 
ON THE BEACH
 
3
 
P&G Cologne
     
IR 880 452
 
21-Dec-2005
 
IR 880 452
 
21-Dec-2005
 
Registered
   
Croatia
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
EU
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Georgia
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Germany
 
ON THE BEACH
 
3
 
P&G Cologne
     
305 47 352.2/03
 
8-Aug-2005
 
305 47 352
 
20-Sep-2005
 
Registered
   
Hong Kong
 
ON THE BEACH
 
3
 
P&G Cologne
     
300553329
 
22-Dec-2005
 
300553329
 
22-Dec-2005
 
Registered
   

 
 
- 35 -

--------------------------------------------------------------------------------

 


Iceland
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Indonesia
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D002006002515
 
26-Jan-2006
 
IDM000136085
 
21-Sep-2007
 
Registered
   
Japan
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Korea (South)
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Kuwait
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
74929
 
1-Feb-2006
 
75108
 
3-Feb-2009
 
Registered
   
Liechtenstein
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Macedonia
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Malaysia
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
6001029
 
23-Jan-2006
 
6001029
 
8-Aug-2005
 
Registered
   
Monaco
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Montenegro
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
New Zealand
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
741518
 
16-Jan-2006
 
741518
 
8-Aug-2005
 
Registered
   
Norway
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Qatar
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
38236
 
16-Jan-2006
 
38236
 
8-Jul-2009
 
Registered
   
Romania
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Russian Federation
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
San Marino
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Serbia
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Singapore
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Switzerland
 
ON THE BEACH
 
3
 
P&G Cologne
     
IR 880 452
 
21-Dec-2005
 
IR 880 452
 
21-Dec-2005
 
Registered
   
Taiwan
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
95002684
 
17-Jan-2006
 
1225130
 
1-Sep-2006
 
Registered
   
Turkey
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
UAE
 
ON THE BEACH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
77163
 
30-Jan-2006
 
77683
 
20-Nov-2006
 
Registered
   
Ukraine
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
USA
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Vietnam
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
WIPO
 
ON THE BEACH
 
3
 
P&G Cologne
     
880452
 
21-Dec-2005
 
880452
 
21-Dec-2005
 
Registered
   
Canada
 
OOH LA LOVE
 
3
 
P&G Cologne
     
1 223 545
 
9-Jul-2004
 
TMA656993
 
19-Jan-2006
 
Registered
   
China
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
EU
 
OOH LA LOVE
 
3
 
P&G Cologne
     
003 872 272
 
14-Jun-2004
 
003 872 272
 
26-Aug-2005
 
Registered
   
Germany
 
OOH LA LOVE
 
3
 
P&G Cologne
     
304 09 731.4/03
 
19-Feb-2004
 
304 09 731
 
20-Apr-2004
 
Registered
   
Hong Kong
 
OOH LA LOVE
 
3
 
P&G Cologne
     
300235142
 
18-Jun-2004
 
300235142
 
18-Jun-2004
 
Registered
   
Indonesia
 
OOH LA LOVE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D0020042149121657
 
29-Jul-2004
 
IDM000066978
 
29-Jul-2004
 
Registered
   
Japan
 
OOH LA LOVE
 
3
 
P&G Cologne
     
2004-17 651
 
26-Feb-2004
 
4 811 942
 
22-Oct-2004
 
Registered
   
Japan
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Korea (South)
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Liechtenstein
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Malaysia
 
OOH LA LOVE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2004/09812
 
14-Jul-2004
 
4009812
 
19-Feb-2004
 
Registered
   
Monaco
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Norway
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
San Marino
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Singapore
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Switzerland
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Taiwan
 
OOH LA LOVE
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
93032171
 
12-Jul-2004
 
1143389
 
16-Mar-2005
 
Registered
   
USA
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
WIPO
 
OOH LA LOVE
 
3
 
P&G Cologne
     
IR 833 048
 
17-Jun-2004
 
IR 833 048
 
17-Jun-2004
 
Registered
   
Antigua & Barbuda
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Armenia
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Australia
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Azerbaijan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Bahrain
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Bangladesh
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
99678
 
5-Jul-2006
         
Pending
   
Belarus
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Bosnia-Herzegovina
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Brunei Darussalam
 
ROCK ME
 
3
 
P&G Cologne
     
38011
 
11-Jul-2006
 
38011
 
11-Jul-2006
 
Registered
   
Bulgaria
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   

 
 
- 36 -

--------------------------------------------------------------------------------

 


Cambodia
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
25794/06
 
10-Aug-2006
 
KH 25178/06
 
29-Nov-2006
 
Registered
   
China
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Croatia
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Cuba
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Egypt
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
EU
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Georgia
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Germany
 
ROCK ME
 
3
 
P&G Cologne
     
30602849.2
 
16-Jan-2006
 
30602849
 
09-Mar-2006
 
Registered
   
Hong Kong
 
ROCK ME
 
3
 
P&G Cologne
     
300674424
 
6-Jul-2006
 
300674424
 
6-Jul-2006
 
Registered
   
Iceland
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
India
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
1469565
 
13-Jul-2006
 
1469565
 
13-Jul-2006
 
Registered
   
Indonesia
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
D00-2006022482
 
14-Jul-2006
 
IDM000156512
 
03-Mar-2008
 
Registered
   
Iran
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Japan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Jordan
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
25232
 
4-Jul-2006
 
86756
 
18-Apr-2007
 
Registered
   
Kazakhstan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Korea (North)
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Korea (South)
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Kuwait
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
78459
 
12-Jul-2006
 
75129
 
15-Feb-2009
 
Registered
   
Kyrgyzstan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Lebanon
 
ROCK ME
 
3
 
P&G Cologne
     
4092
 
14-Jul-2006
 
107547
 
14-Jul-2006
 
Registered
   
Liechtenstein
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Macedonia
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Malaysia
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
6012387
 
14-Jul-2006
 
6012387
 
16-Jan-2006
 
Registered
   
Moldova
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Monaco
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Montenegro
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
09-May-2007
 
896282
 
09-May-2007
 
Registered
   
Morocco
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Netherlands Antilles
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
New Zealand
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
750741
 
5-Jul-2006
 
750471
 
5-Jul-2006
 
Registered
   
Norway
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Oman
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
40759
 
10-Jul-2006
 
40759
 
23-Sep-2007
 
Registered
   
Qatar
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
40390
 
5-Jul-2006
 
40390
 
04-Oct-2009
 
Registered
   
Romania
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Russian Federation
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
San Marino
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Saudi Arabia
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
107785
 
11-Jul-2006
 
28915
 
05-May-2007
 
Registered
   
Serbia
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Singapore
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Switzerland
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Taiwan
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
95034822
 
5-Jul-2006
 
1243263
 
1-Jan-2007
 
Registered
   
Tajikistan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Thailand
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
632137
 
14-Jul-2006
 
TM279963
 
12-May-2008
 
Registered
   
Turkey
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Turkmenistan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
UAE
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
82775
 
11-Jul-2006
         
Pending
 
Published
Ukraine
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
USA
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Uzbekistan
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Vietnam
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
WIPO
 
ROCK ME
 
3
 
P&G Cologne
     
896282
 
22-Jun-2006
 
896282
 
22-Jun-2006
 
Registered
   
Yemen
 
ROCK ME
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
35653
 
8-Jul-2006
 
29812
 
05-May-2007
 
Registered
   
Argentina
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2562889
 
22-Dec-2004
 
2098324
 
12-Jul-2006
 
Registered
   
Australia
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Bahamas
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
27404
 
7-Jan-2005
         
Pending
 
Published

 
 
- 37 -

--------------------------------------------------------------------------------

 


Bahrain
 
SECRET WISH
 
3
 
P&G Cologne
     
43080
 
20-Dec-2004
 
43080
 
20-Dec-2004
 
Registered
   
Barbados
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
     
10-Dec-2004
 
81/20119
 
16-Jan-2007
 
Registered
   
Belarus
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Bermuda
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
41606
 
09-Dec-2004
 
41606
 
09-Dec-2004
 
Registered
   
Bolivia
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
SM-4158-04
 
22-Dec-2004
 
105958-C
 
11-Oct-2006
 
Registered
   
Bosnia-Herzegovina
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Brazil
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
826 889 514
 
10-Dec-2004
 
826889514
 
21-Oct-2008
 
Registered
   
Bulgaria
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Canada
 
SECRET WISH
 
3
 
P&G Cologne
     
1241100
 
10-Dec-2004
 
TMA657362
 
25-Jan-2006
 
Registered
   
Chile
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
669 749
 
16-Dec-2004
 
727458
 
13-Jun-2005
 
Registered
   
China
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Colombia
 
SECRET WISH
 
3
 
P&G Cologne
     
04 126 960
 
20-Dec-2004
 
300677
 
22-Jul-2005
 
Registered
   
Costa Rica
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2006-0004863
 
6-Jun-2006
 
162573
 
28-Sep-2006
 
Registered
   
Croatia
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Dominican Republic
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2004-98620
 
09-Dec-2004
 
147932
 
15-Feb-2005
 
Registered
   
Ecuador
 
SECRET WISH
 
3
 
P&G Cologne
     
152 371
 
30-Dec-2004
 
3 207-05
 
22-Sep-2005
 
Registered
   
El Salvador
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
45 711-2004
 
23-Dec-2004
 
12 Book 47
 
7-Sep-2005
 
Registered
   
EU
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Germany
 
SECRET WISH
 
3
 
P&G Cologne
     
304 41 940.0/03
 
20-Jul-2004
 
304 41 940
 
24-Sep-2004
 
Registered
   
Guatemala
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
M-202-2005
 
14-Jan-2005
 
139171
 
21-Nov-2005
 
Registered
   
Honduras
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
23622-2004
 
28-Dec-2004
 
95278
 
15-Nov-2005
 
Registered
 
Annuities Acknowledged
Hong Kong
 
SECRET WISH
 
3
 
P&G Cologne
     
300334359
 
09-Dec-2004
 
300334359
 
09-Dec-2004
 
Registered
   
Iceland
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
India
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
1328834
 
29-Dec-2004
 
1328834
 
29-Dec-2004
 
Registered
   
Iran
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Jamaica
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
46113
 
14-Dec-2004
 
46113
 
14-Dec-2004
 
Registered
   
Korea (South)
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Kuwait
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
67965
 
27-Dec-2004
 
63771
 
27-Dec-2004
 
Registered
   
Liechtenstein
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Macedonia
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Malaysia
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
4019570
 
20-Jul-2004
 
04/19570
 
20-Jul-2004
 
Registered
   
Monaco
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Montenegro
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
New Zealand
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
723464
 
24-Dec-2004
 
723464
 
30-Jun-2005
 
Registered
   
Nicaragua
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2004-04067
 
16-Dec-2004
         
Pending
   
Norway
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Panama
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
139800-01
 
30-Dec-2004
 
139800-01
 
11-May-2005
 
Registered
   
Paraguay
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
35982
 
21-Dec-2004
 
300140
 
3-Jul-2007
 
Registered
   
Peru
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
228118-2005
 
3-Jan-2005
 
105651
 
18-May-2005
 
Registered
   
Philippines
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
4-2005-006352
 
7-Jul-2005
 
4-2005-006352
 
22-Jan-2007
 
Registered
   
Romania
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Russian Federation
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
San Marino
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Saudi Arabia
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
93 773
 
15-Dec-2004
 
816/54
 
20-Dec-2005
 
Registered
   
Serbia
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Singapore
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Switzerland
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Taiwan
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
093 057 971
 
10-Dec-2004
 
1165693
 
1-Aug-2005
 
Registered
   
Thailand
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
576960
 
23-Dec-2004
 
TM225796
 
8-Sep-2005
 
Registered
   
Turkey
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
UAE
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
68686
 
14-Dec-2004
 
53696
 
11-Jun-2005
 
Registered
   
Ukraine
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Uruguay
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
359357
 
29-Dec-2004
 
359357
 
22-Nov-2005
 
Registered
   
USA
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Venezuela
 
SECRET WISH
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
21780-04
 
13-Dec-2004
         
Pending
   

 
 
- 38 -

--------------------------------------------------------------------------------

 

 
WIPO
 
SECRET WISH
 
3
 
P&G Cologne
     
852833
 
10-Nov-2004
 
852833
 
10-Nov-2004
 
Registered
   
Antigua & Barbuda
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Armenia
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Australia
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Azerbaijan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Bahrain
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Bangladesh
 
SUMMER OF LOVE
 
3
 
PGIO
     
125990
 
6-Sep-2009
         
Pending
   
Bosnia-Herzegovina
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Brunei Darussalam
 
SUMMER OF LOVE
 
3
 
PGIO
     
40568
 
5-Sep-2009
 
40568
 
5-Sep-2009
 
Registered
   
Cambodia
 
SUMMER OF LOVE
 
3
 
PGIO
     
34760
 
06-Mar-2009
 
KH3316210
 
18-Jan-2010
 
Registered
   
China
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
 
Office Action
Croatia
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Cuba
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Egypt
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
EU
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Georgia
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Hong Kong
 
SUMMER OF LOVE
 
3
 
PGIO
     
301419543
 
3-Sep-2009
 
301419543
 
3-Sep-2009
 
Registered
   
Iceland
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
India
 
SUMMER OF LOVE
 
3
 
PGIO
     
1858792
 
4-Sep-2009
         
Pending
 
Published
Indonesia
 
SUMMER OF LOVE
 
3
 
PGIO
     
D002009029662
 
4-Sep-2009
         
Pending
   
Iran
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Japan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Jordan
 
SUMMER OF LOVE
 
3
 
PGIO
     
111077
 
3-Sep-2009
 
111077
 
06-Mar-2009
 
Registered
   
Kazakhstan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Korea (South)
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
 
Published
Kuwait
 
SUMMER OF LOVE
 
3
 
PGIO
     
106232
 
10-Sep-2009
         
Pending
 
Published
Kyrgyzstan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Lebanon
 
SUMMER OF LOVE
 
3
 
PGIO
     
6275
 
7-Sep-2009
 
123929
 
7-Sep-2009
 
Registered
   
Liechtenstein
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Macedonia
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Malaysia
 
SUMMER OF LOVE
 
3
 
PGIO
     
9015192
 
3-Sep-2009
         
Pending
   
Moldova
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Monaco
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Montenegro
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Morocco
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Netherlands Antilles
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
New Zealand
 
SUMMER OF LOVE
 
3
 
PGIO
     
812120
 
3-Sep-2009
 
812120
 
04-Mar-2010
 
Registered
   
Norway
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
 
Published
Oman
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Philippines
 
SUMMER OF LOVE
 
3
 
PGIO
     
42009008939
 
4-Sep-2009
 
42009008939
 
25-Mar-2010
 
Registered
   
Qatar
 
SUMMER OF LOVE
 
3
 
PGIO
     
58701
 
3-Sep-2009
         
Pending
   
Romania
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
San Marino
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Saudi Arabia
 
SUMMER OF LOVE
 
3
 
PGIO
     
147136
 
6-Sep-2009
 
119538
 
26-Sep-2010
 
Registered
   
Serbia
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Singapore
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Switzerland
 
SUMMER OF LOVE
 
3
 
PGIO
     
525412009
 
06-Mar-2009
 
584158
 
13-Mar-2009
 
Registered
 
Published
Taiwan
 
SUMMER OF LOVE
 
3
 
PGIO
     
98038846
 
4-Sep-2009
 
1411625
 
1-Jun-2010
 
Registered
   
Tajikistan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Thailand
 
SUMMER OF LOVE
 
3
 
PGIO
     
742534
 
4-Sep-2009
         
Pending
 
Published
Turkey
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Registered
   
Turkmenistan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
UAE
 
SUMMER OF LOVE
 
3
 
PGIO
     
133374
 
6-Sep-2009
         
Pending
 
Published
USA
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Uzbekistan
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   

 
 
- 39 -

--------------------------------------------------------------------------------

 
 
Vietnam
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
WIPO
 
SUMMER OF LOVE
 
3
 
PGIO
     
1022779
 
3-Sep-2009
 
1022779
 
3-Sep-2009
 
Pending
   
Yemen
 
SUMMER OF LOVE
 
3
 
PGIO
     
48862
 
5-Sep-2009
         
Pending
 
Published
Bahrain
 
THREE WISHES
 
3
 
P&G Cologne
     
41971
 
22-Jul-2004
 
41971
 
15-Mar-2006
 
Registered
   
EU
 
THREE WISHES
 
3
 
P&G Cologne
     
003 899 581
 
28-Jun-2004
 
003 899 581
 
16-Aug-2005
 
Registered
   
Hong Kong
 
THREE WISHES
 
3
 
P&G Cologne
     
300 242 252
 
2-Jul-2004
 
300242252
 
10-Dec-2004
 
Registered
   
India
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
1298998
 
28-Jul-2004
 
1298998
 
28-Jul-2004
 
Registered
   
Israel
 
THREE WISHES
 
3
 
P&G Cologne
     
173446
 
18-Jul-2004
 
173446
 
09-Oct-2005
 
Registered
   
Jordan
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
20748
 
20-Jul-2004
 
75881
 
08-May-2005
 
Registered
   
Kuwait
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
65860
 
16-Aug-2004
 
63719
 
16-Aug-2004
 
Registered
   
Lebanon
 
THREE WISHES
 
3
 
P&G Cologne
     
98 892
 
29-Jul-2004
 
98 892
 
29-Jul-2004
 
Registered
   
Malaysia
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
2004/10548
 
23-Jul-2004
 
410548
 
23-Jul-2004
 
Registered
   
New Zealand
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
715709
 
23-Jul-2004
 
715709
 
10-Mar-2005
 
Registered
   
Saudi Arabia
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
91476
 
9-Aug-2004
 
798/47
 
10-Aug-2005
 
Registered
   
Taiwan
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
93033143
 
16-Jul-2004
 
1143390
 
16-Mar-2005
 
Registered
   
UAE
 
THREE WISHES
 
3
 
Mülhens GmbH & Co. KG
 
P&G Cologne
 
62 818
 
4-Aug-2004
 
50521
 
10-Jan-2005
 
Registered
   
Taiwan
 
ZI JING MO YAO (Forbidden Affair in Chinese C/10)
 
3
 
P&G Cologne
     
99041809
 
24-Aug-2010
         
Pending
   



Legend:
   
P&G Cologne = Full name Procter & Gamble Manufacturing Cologne GmbH
 
PGIO = Full name Procter & Gamble International Operations SA

 
 
- 40 -

--------------------------------------------------------------------------------

 


  SCHEDULE B - LICENSED PRODUCTS
 
Fragrances – including perfume, eau de perfume, eau de toilette, cologne for
men, women, children and unisex


Bath and Body Products - including shower gel, body lotion, body cream, body
spray, soap, shaving products, deodorant, shampoo, conditioner, bath salt


Home Fragrances - including room sprays, scented candles, unscented candles,
incense sticks, fragrance oils, pot-pourri beads, scented sachets, scented
beads, oil sticks


Amenities - Fragrances and Bath and Body Products shall also include versions of
fragrance and bath and body products in smaller sizes for the amenities category
of Licensed Products.

 
- 41 -

--------------------------------------------------------------------------------

 

SCHEDULE C - MINIMUM ANNUAL ROYALTY



Initial Term
Annual Period Ending
 
Amount of Minimum Annual Royalty
     
December 31, 2012
 
[———]50
December 31, 2013 and each Annual Period thereafter through December 31, 2021
 
[———]51 of the previous Annual Period’s Sales Royalties



First Renewal Term
Annual Period Ending
 
Amount of Minimum Annual Royalty
     
December 31, 2022 and each Annual Period thereafter through December 31, 2026
 
[———]52 of the previous Annual Period’s Sales Royalties



Second Renewal Term
Annual Period Ending
 
Amount of Minimum Annual Royalty
     
December 31, 2027 and each Annual Period thereafter through December 31, 2031
 
[———]53 of the previous Annual Period’s Sales Royalties




--------------------------------------------------------------------------------

50 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.50. 
51 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.51. 
52 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.52. 
53 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.53.

 
- 42 -

--------------------------------------------------------------------------------

 

SCHEDULE D - MINIMUM NET SALES



   
END OF ANNUAL 
   
ANNUAL PERIOD
 
PERIOD
 
AMOUNT OF MINIMUM NET SALES
         
Initial Term
           
12/31/2012- 12/31/2014
 
[———]54
             
12/31/2015
 
[———]55
             
12/31/2016
 
[———]56
             
12/31/2017
 
[———]57
             
12/31/2018
 
[———]58
             
12/31/2019
 
[———]59
             
12/31/2020
 
[———]60
             
12/31/2021
 
[———]61
         
First Renewal Term
           
12/31/2022
 
[———]62
             
12/31/2023
 
[———]63

 

--------------------------------------------------------------------------------

54 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.54. 
55 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.55. 
56 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.56. 
57 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.57. 
58 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.58. 
59 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.59. 
60 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.60. 
61 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.61. 
62 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.62. 
63 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.63.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 

   
12/31/2024
 
[———]64
             
12/31/2025
 
[———]65
             
12/31/2026
 
[———]66
Second Renewal Term
                     
12/31/2027
 
[———]67
             
12/31/2028
 
[———]68
             
12/31/2029
 
[———]69
             
12/31/2030
 
[———]70
             
12/31/2031
 
[———]71

 

--------------------------------------------------------------------------------

64 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.64. 
65 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.65. 
66 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.66. 
67 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.67. 
68 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.68. 
69 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.69. 
70 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.70. 
71 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.71.

 
- 44 -

--------------------------------------------------------------------------------

 

EXHIBIT E
 
MANUFACTURER'S AGREEMENT


Reference is made to the License Agreement by and between Anna Sui Corp., a New
York corporation (“Licensor”) whose address is 250 West 39th Street 15th Floor,
New York, New York 10018 and Inter Parfums USA, LLC, a New York limited
liability company (“Licensee”) whose address is 551 Fifth Avenue, New York, NY
dated April 26 2011 (the "License Agreement").


Name and address of manufacturer ("Manufacturer"):
 
Expiration date of license under the License Agreement (unless sooner terminated
or extended): December 31, 2021.


Manufacturer and Licensee acknowledge that Manufacturer's manufacture of the
Licensed Products is subject to Licensor's prior written approval, and may not
proceed prior to Licensor's execution of this agreement.  In order to induce
Licensor to consent to the manufacture of the Licensed Products utilizing the
Licensed Marks by the undersigned Manufacturer, Manufacturer hereby agrees:


1.            Manufacturer will not manufacture or ship the Licensed Products to
the order of anyone other than the Licensee unless notified in writing by
Licensee; will invoice only Licensee; and will not manufacture after the
expiration or termination of the License Agreement unless notified in writing by
Licensee;
 
2.            Manufacturer will not subcontract manufacture of any of the
Licensed Products utilizing the Licensed Marks;


3.            Manufacturer will not manufacture merchandise utilizing the
Licensed Marks and/or Trademarks, other than the Licensed Products; in no event
shall Manufacturer sell Licensed Products (including seconds) for its own
account, except as authorized by Licensor; Manufacturer will not during this
Agreement or thereafter dispute or contest, directly or indirectly, or do or
cause to be done any act which in any way contests, impairs or tends to impair
the Licensed Marks or the validity or Licensor's ownership thereof, and shall
not assist others in doing so;

 
- 45 -

--------------------------------------------------------------------------------

 


4.            Manufacturer will permit Licensor's authorized representatives to
inspect Manufacturer's activities, premises, accounting books and invoices
relevant to Manufacturer's manufacture and supply of the Licensed Products;


5.            Manufacturer will keep confidential its manufacture of the
Licensed Products; by way of example only, Manufacturer will not publish or
cause the publication of pictures of the Licensed Products and/or the Licensed
Marks in any publication or promotional material, nor advertise that
Manufacturer is permitted to manufacture Licensed Products;


6.            Manufacturer will comply with all laws and regulations applicable
to the manufacture of Licensed Products including, but not limited to, all labor
laws (including child welfare laws), and labor regulations.


7.            Upon notification of expiration or termination of the License
Agreement (except as specifically provided therein relating to the sell-off of
remaining inventory as set forth in the License Agreement) or of this Agreement,
Manufacturer will immediately cease manufacturing the Licensed Products
and  upon Licensor's written instructions to do so, either (i) immediately
deliver to Licensor and/or Licensor's authorized representatives at no cost to
Licensor any and all copies, molds, plates, engravings and/or other devices used
to manufacture the Licensed Products and/or reproduce the Licensed Marks
(collectively the “Manufacturing Tools”) to the extent they are owned by
Licensee, as well as any Licensed Products remaining in Manufacturer's
possession; or (ii) destroy the Manufacturing Tools as Licensor may direct to
the extent they are owned by Licensee, and deliver to Licensor a written
certificate of destruction; or (iii) to the extent the Manufacturing Tools are
not owned by Licensee, sell the Manufacturing Tools to Licensor and/or designee
upon such price and terms as may be agreed between Manufacturer and Licensee or
its designee.


8.            Nothing herein will be construed so as to make Manufacturer a
party to or third party beneficiary of the License Agreement; Manufacturer will
look solely to Licensee for payment and/or other compensation in respect of the
manufacture of the Licensed Products; and Manufacturer will have no such claim
against and hereby releases Licensor in respect of any such payment and/or any
and all other matters arising in connection with the Licensed Products and/or
the License Agreement.


Dated as of ________, 20 __.

 
- 46 -

--------------------------------------------------------------------------------

 
 
 
 
 
Licensee
 
MANUFACTURER
     
By:
       
 
By:
       
         
Title:
       
 
Title:
       
         
Date:
       
 
Date:
       

 
AGREED TO AND ACCEPTED:
         
Licensor
         
By:
       
           
Title:
       
           
Date:
       
   


 
- 47 -

--------------------------------------------------------------------------------

 

EXHIBIT F —  STATEMENT OF SALES ROYALTIES
 
To:
   
      
     
      
     
 



Period covered by this report:   ___/___/___ to  ___/___/___


Licensee’s name:  INTER PARFUMS USA, LLC


Description/SKU
 
Units Sold
(Number)
   
Selling Price($)
   
Gross Sales
                                                                               
                                                                             
Total Gross Sales
                  $    



Less:
             
Discounts
  $    
Allowances
       
Rebates
       
Handling fees
       
Stocking fees
       
Slotting fees
       
Damages
       
Shortages
       
Freight and delivery charges (prepaid)
       
Taxes (including VAT)
       
Bona fide returns
                 
Total Deductions from gross sales
  $    



Total Net Sales
  $    
Sales Royalty @ [———]72%
  $    

 
I certify that the above is accurate in all material respects and in accordance
with the License Agreement with Licensor dated  ________.


By:
   
 
    
Print Name and Title
 
Date




--------------------------------------------------------------------------------

72 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc., no. 10.148.72.

 
- 48 -

--------------------------------------------------------------------------------

 


EXHIBIT G


PRODUCT APPROVAL FORM
 
******************************************************************************
FOR APPROPRIATE MATERIALS Licensee CAN ALSO SUBMIT APPROVAL REQUEST BY EMAIL AND
Licensor APPROVAL  BY RETURN EMAIL
******************************************************************************
 
 
1.
Licensor Name:

Date Submitted:   __________  ____  20___
Submitted by: ____________________________


 
2.
Please choose the type of product and stage of development:



ITEM
 
DESCRIPTION
Product
   
P.O.P
   
Packaging
   
Promotional Materials
   
Advertising
   
Website Art/Content
   
Other
   



DEVELOPMENT STAGE
 
CHECK ONE
Concept/Preliminary Art
   
Color Comp
   
Final Art
   
Mechanical
   
Prototype/Pre-production Sample
   
Production Sample/Final Approval
   

    

 
3.
To be completed by Licensor



○           Approved as is


○           Approved with changes.  See comments


○           Resubmit with corrections.  See comments


○           Not approved.  See comments

 
- 49 -

--------------------------------------------------------------------------------

 


COMMENTS:


              
 
              
Licensor Signature
 
Date


 
- 50 -

--------------------------------------------------------------------------------

 